Exhibit 10.41

EXECUTION COPY

Note

As a guide to reading this amendment please note that when the amendment amends
and restates a section of the existing credit agreement the additions to the
text of such section are shown in boldface. Completely new sections are shown
entirely in boldface.

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Amendment No. 1 dated as of April 22, 2008 (this “Amendment”) to the Second
Amended and Restated Credit Agreement dated as of May 25, 2007 (the “Existing
Credit Agreement” and as hereby amended, the “Credit Agreement”), among HOST
HOTELS & RESORTS, L. P. (f/k/a HOST MARRIOTT, L.P.), a Delaware limited
partnership (the “U.S. Borrower”), HOST HOLDING BUSINESS TRUST (as successor by
merger to “Host Euro Business Trust”), a Maryland business trust (the “U.S.
Subsidiary Borrower”), each CANADIAN REVOLVING LOAN BORROWER from time to time
party thereto, the existing Lenders party thereto (the “Existing Lenders”), and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”), each of the Persons becoming Lenders by the execution
of this Amendment (the “Joining Lenders”), the Plegdors (as defined in the
Credit Agreement) and Guarantors (as defined in the Credit Agreement).

WITNESSETH:

WHEREAS, the U.S. Borrower, the U.S. Subsidiary Borrower, the Canadian Revolving
Loan Borrowers, the Administrative Agent, and the Existing Lenders have entered
into the Existing Credit Agreement, pursuant to which the Existing Lenders have
made available to the Borrowers a revolving credit facility, including a letter
of credit facility; and

WHEREAS, pursuant to Section 2.16(d) of the Existing Credit Agreement the
Borrower has requested a term loan tranche in an aggregate amount of up to
$215,000,000 (such term loan tranche being referred to herein as the “2008
Incremental Term Facility”), which may be made on up to two different dates, all
as set forth herein, and the Administrative Agent and the Lenders and Joining
Lenders signatory hereto are willing to effect such addition of an Incremental
Term Facility on the terms and conditions contained in this Amendment; and

WHEREAS, this Amendment is entered into pursuant to Section 2.16(d), 14.11(c)
and 14.11(d) of the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

Section 1. Definitions. Capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Existing
Credit Agreement. As used herein, the term “First Amendment Effective Date”
shall mean the date on which the conditions set forth in Section 24 of this
Amendment are satisfied.

Section 2. Amendments to Section 1.01 of the Existing Credit Agreement.

(a) Section 1.01 of the Existing Credit Agreement is amended on the First
Amendment Effective Date by adding the following definitions in the appropriate
alphabetical order or replacing the existing definition therein with the
following definition, as the case may be:

“Arranger” shall mean Deutsche Bank Securities Inc. and Banc of America
Securities LLC, in each case as Joint-Lead Arrangers and Joint Book Running
Managers; provided that with respect to the 2008 Incremental Term Loans and the
2008 Incremental Term Loan Lenders, such term shall mean Deutsche Bank
Securities Inc. as Sole Lead Arranger and Sole Book Running Manager.

“Base Rate Loan” shall mean (i) with respect to Revolving Loans, each Dollar
Revolving Loan designated or deemed designated as such by the respective
Borrower at the time of the incurrence thereof or conversion thereto, and
(ii) with respect to Term Loans (including 2008 Incremental Term Loans), each
Term Loan (including each 2008 Incremental Term Loan) designated or deemed
designated as such by the U.S. Borrower at the time of the incurrence thereof or
conversion thereto.

“Borrowers” shall mean and include (i) the U.S. Borrower, (ii) all Canadian
Revolving Loan Borrowers and (iii) the U.S. Subsidiary Borrower. Each reference
in this Agreement or any other Credit Document to any “Borrower” shall mean, if
the respective reference relates to the Obligations of a Borrower or its
liabilities to make payments of principal, interest, fees or other amounts with
respect to any outstanding Obligation, the respective Person which is the
Borrower of the respective Loans. Each other reference in this Agreement or any
other Credit Document to a Borrower (including without limitation for purposes
of the representations and warranties, covenants and events of default) shall
mean, unless the context otherwise indicates, any Person which, either
individually or jointly and severally, is a Borrower hereunder (including the
U.S. Borrower, the U.S. Subsidiary Borrower and each Canadian Revolving Loan
Borrower). Notwithstanding the foregoing, from and after the First Amendment
Effective Date, the U.S. Subsidiary Borrower shall, provided it has
not previously borrowed under this Agreement, cease to be a Borrower and shall
not be entitled to borrow under this Agreement.

“Borrowing” shall mean the borrowing by a Borrower of one Type of Term Loan from
New Term Lenders, or one Type of Revolving Loan from all the Lenders having
Revolving Loan Commitments (or, in the case of an Alternate Currency Revolving
Loan of a given Type, from all Alternate Currency RL Lenders having Alternate
Currency Revolving Loan Sub-Commitments under the relevant Alternate Currency
Revolving

 

-2-



--------------------------------------------------------------------------------

Loan Sub-Tranche) on a given date (or resulting from a conversion or conversions
on such date) and having, in the case of Euro Rate Loans, the same Interest
Period, provided that Base Rate Loans incurred pursuant to Section 2.11(b) shall
be considered part of the related Borrowing of Eurodollar Loans.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Revolving Note,
each Term Note, each Bankers’ Acceptance, the Subsidiaries Guaranty, the Pledge
and Security Agreement and any other guaranties, pledge agreements or additional
security documents executed and delivered in accordance with the requirements of
Section 10.14 or 10.15.

“Eurodollar Loan” shall mean (i) with respect to Revolving Loans, each Dollar
Revolving Loan designated as such by the U.S. Borrower at the time of the
incurrence thereof or conversion thereto, and (ii) with respect to Term Loans
(including 2008 Incremental Term Loans), each Term Loan (including each 2008
Incremental Term Loan) designated as such by the applicable Borrower thereof
(i.e., the U.S. Borrower in the case of the 2008 Incremental Term Loans) at the
time of incurrence thereof of or conversion thereto.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for the
Interest Period applicable to such Eurodollar Loan, the rate per annum that is
obtained by dividing (a) (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
LIBOR01 Page (or any successor page) which displays an average British Bankers
Associate Interest Settlement Rate for deposits (for delivery of the first day
of such Interest Period) with a term equivalent to such Interest Period and for
an amount equal to the amount of such Eurodollar Loan at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period, (ii) in the event the rate referenced in the preceding clause (i) is not
quoted, the arithmetic average as determined by the Administrative Agent of the
rates at which deposits in immediately available Dollars in an amount equal to
the amount of such Eurodollar Loan having a maturity approximately equal to such
Interest Period are offered to four reference banks to be selected by the
Administrative Agent in the London interbank market, at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D). Notwithstanding the foregoing, as applied
solely to 2008 Incremental Term Loans, the Eurodollar Rate shall not be less
than 2.25% per annum.

“First Amendment Effective Date” shall mean the date on which that certain
Amendment No. 1 to the Credit Agreement, dated as of April 22, 2008, among the
Credit Parties, the Administrative Agent, and the Lenders party thereto became
effective pursuant to Section 24 thereof.

 

-3-



--------------------------------------------------------------------------------

“Loans” shall mean Revolving Loans or Term Loans.

“Maturity Date” shall mean, as to all Revolving Loans September 9, 2011, as such
date may be extended pursuant to Section 2.04, , as to the 2008 Incremental Term
Loans, the 2008 Incremental Term Loan Maturity Date, and as to any other Term
Loan, the date set forth in the Term Loan Supplement applicable to such other
Term Loan.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Syndication Agent, the Collateral Agent or any Lender pursuant to the terms of
this Agreement or any other Credit Document, including obligations payable under
Section 16 and all obligations in respect of Revolving Loans and Term Loans
(including 2008 Incremental Term Loans).

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose Revolving
Loan Commitments (or after the termination thereof, outstanding Revolving Loans
and Participations in Letter of Credit Outstandings) plus outstanding Term Loans
(including 2008 Incremental Term Loans) represent an amount greater than 50% of
the Total Revolving Loan Commitment plus outstanding Term Loans (including 2008
Incremental Term Loans) less the Revolving Loan Commitments of Defaulting
Lenders (or after the termination of the Total Revolving Loan Commitment, the
sum of the then total outstanding Revolving Loans and Term Loans (including 2008
Incremental Term Loans) of Non-Defaulting Lenders, and the aggregate
Participations of all Non-Defaulting Lenders in Letter of Credit Outstandings at
such time). For purposes of determining Required Lenders, all outstanding Term
Loans (including 2008 Incremental Term Loans) that are denominated in Dollars
will be calculated in Dollars, Revolving Loans and Commitments, as the case may
be, that are denominated in Dollars will be calculated in Dollars and all
Revolving Loans and Commitments and Term Loans, as the case may be, denominated
in an Alternate Currency will be calculated according to the Dollar Equivalent
thereof.

“Required Revolving Lenders” shall mean Non-Defaulting Lenders the sum of whose
Revolving Loan Commitments (or after the termination thereof, outstanding
Revolving Loans and Participations in Letter of Credit Outstandings) represent
an amount greater than 50% of the Total Revolving Loan Commitment less the
Revolving Loan Commitments of Defaulting Lenders (or after the termination of
the Total Revolving Loan Commitment, the sum of the then total outstanding
Revolving Loans of Non-Defaulting Lenders, and the aggregate Participations of
all Non-Defaulting Lenders in Letter of Credit Outstandings at such time). For
purposes of determining Required Lenders, all outstanding Revolving Loans and
Commitments, as the case may be, that are denominated in

 

-4-



--------------------------------------------------------------------------------

Dollars will be calculated in Dollars and all Revolving Loans and Commitments,
as the case may be, denominated in an Alternate Currency will be calculated
according to the Dollar Equivalent thereof.

“Required Tranche Lenders” shall mean: (a) with respect to Revolving Lenders
having Revolving Loan Commitments or Revolving Loans, Required Revolving
Lenders, and (b) with respect to New Term Lenders (including 2008 Incremental
Term Loan Lenders), for each additional Tranche of Term Loans (including the
2008 Incremental Term Loan), Lenders having Term Loans of such Tranche having
more than 50% of the aggregate sum of Term Loans then outstanding and Term Loan
commitments (including 2008 Incremental Term Loan Commitments) of such Tranche.

“Restricted Payment” shall have the meaning given to it in the Governing Senior
Note Indenture as in effect on the Effective Date except the term “Subordinated
Indebtedness” used therein shall refer to Indebtedness of the Company or any
Guarantor that is expressly subordinated in right of payment to the Revolving
Loans and Term Loans (and other Indebtedness under the Credit Documents).

“Term Loan Commitment” shall mean, as to any New Term Lender, the commitment of
such New Term Lender to make Term Loans.

“Term Loan Supplement” with respect to any Tranche of Term Loans (including,
subject to the limitations in Section 2.01(a), as to the 2008 Incremental Term
Loans) shall mean a supplement to this Agreement in a form approved by the
Administrative Agent and the U.S. Borrower setting forth the terms of such
Tranche of Term Loans.

“Term Note” shall mean a promissory note, including a 2008 Incremental Term Loan
Note, evidencing a Term Loan.

“Tranche” shall mean (i) with respect to Lenders, each of the following classes
of Lenders: (a) Lenders having Revolving Loans or Revolving Loan Commitments,
(b) Lenders having 2008 Incremental Term Loan Commitments or 2008 Incremental
Term Loans and (c) for each other Term Loan facility pursuant to
Section 2.16(d), New Term Lenders having Term Loan Commitments to provide such
other Term Loans or any such Term Loans, and (ii) with respect to Loans or
Commitments, each of the following classes of Loans or Commitments:
(a) Revolving Loans or Revolving Loan Commitments, (b) 2008 Incremental Term
Loan Commitments or 2008 Incremental Term Loans, and (c) for each other Term
Loan facility pursuant to Section 2.16(d), the Term Loan Commitments and Term
Loans in respect of such additional Term Loan facility.

“2008 Incremental Term Loan” shall have the meaning provided in Section 2.01.

“2008 Incremental Term Loan Commitment” shall mean, for each 2008 Incremental
Term Loan Lender, the amount set forth opposite such Lender’s name

 

-5-



--------------------------------------------------------------------------------

in Schedule I-AA directly below the column entitled “2008 Incremental Term Loan
Commitment” as such schedule may be amended pursuant to the last paragraph of
Section 2.01.

“2008 Incremental Term Loan Lender” shall mean each Lender designated as a 2008
Incremental Term Loan Lender on Schedule I-AA as such schedule may be amended
pursuant to the last paragraph of Section 2.01.

“2008 Incremental Term Loan Maturity Date” shall mean September 9, 2011, as such
date may be extended pursuant to Section 2.04.

“2008 Incremental Term Loan Note” shall have the meaning provided in
Section 2.20(a).

(b) Section 1.01 of the Existing Credit Agreement is amended on the First
Amendment Effective Date by adding the following new paragraph to the end of the
definition of “Applicable Margin”:

The Applicable Margin for 2008 Incremental Term Loans which are Base Rate Loans
shall be 0.75% per annum and for 2008 Incremental Term Loans which are
Eurodollar Loans shall be 1.75% per annum. The Applicable Margin for any other
Term Loan shall be as set forth in the Term Loan Supplement for such other Term
Loan.

(c) Section 1.01 of the Existing Credit Agreement is amended on the First
Amendment Effective Date by deleting the last sentence of the definition of “Net
Cash Proceeds” and replacing it with the following:

Notwithstanding the foregoing, Net Cash Proceeds in respect of any Asset Sale
shall be net of any proceeds from such Asset Sale that are designated by the
U.S. Borrower to be applied to the voluntary prepayment of Revolving Loans, as
to which there is a permanent reduction in the Total Revolving Loan Commitment,
or Term Loans.

Section 3. Amendments to Section 2.01 of the Existing Credit Agreement.
Section 2.01 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by adding the following paragraph at the end of such
Section 2.01:

Subject to and upon the terms and conditions set forth herein, (x) each 2008
Incremental Term Loan Lender severally agrees on the First Amendment Effective
Date to make a single term loan (a “2008 Incremental Term Loan” and
collectively, the “2008 Incremental Term Loans”) to the U.S. Borrower in Dollars
in a principal amount equal to such 2008 Incremental Term Loan Lender’s 2008
Incremental Term Loan Commitment, which 2008 Incremental Term Loans shall, at
the option of the U.S. Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or Eurodollar Loans, provided that except as otherwise
specifically provided herein, all 2008 Incremental Term Loans comprising the
same Borrowing shall be of the same Type. Any 2008 Incremental Term Loans that
are prepaid may

 

-6-



--------------------------------------------------------------------------------

not be reborrowed. The 2008 Incremental Term Loans shall rank pari passu in
right of payment and of security with the Revolving Credit Loans. The
commitment, if any, of Lenders to make other Term Loans shall be set forth in a
Term Loan Supplement executed by the applicable Borrowers, the New Term Lenders
providing such other Term Loans, the Administrative Agent and the Collateral
Agent. No Lender shall be obligated to execute any Term Loan Supplement,
including any supplement for additional 2008 Incremental Term Loans. The amount
of 2008 Incremental Term Loans may be increased on a single date pursuant to a
Term Loan Supplement attaching an amended Schedule I-AA and all Term Loans made
pursuant to such Term Loan Supplement shall be treated as 2008 Incremental Term
Loans and all Lenders making such 2008 Incremental Term Loans shall be 2008
Incremental Term Loan Lenders, provided, that (a) the funding date for such
additional Incremental 2008 Term Loans shall be the date set forth in such Term
Loan Supplement but shall, in any event, be on or before 90 days from the First
Amendment Effective Date (but upon at least 5 Business Days’ prior notice to the
Administrative Agent (or such shorter period as determined by the Administrative
Agent in its sole discretion, which notice period shall be in lieu of the 15
Business Day period specified in Section 2.16(d)), (b) the aggregate amount of
such additional 2008 Incremental Term Loans shall not exceed the lesser of
(i) $50,000,000 and (ii) the remaining amount available under clause (v) of the
first sentence of Section 2.16(a), (c) on the funding date for such additional
2008 Incremental Term Loans the U.S. Borrower shall pay all accrued and unpaid
interest on all then outstanding 2008 Incremental Term Loans that are Base Rate
Loans and (d) no 2008 Incremental Term Loans outstanding prior to such funding
date shall be Eurodollar Loans other than Eurodollar Loans with an Interest
Period ending on or before such funding date. The 2008 Incremental Term Loans
made on the First Amendment Effective Date shall be Eurodollar Loans with an
Interest Period of one (1) month. The 2008 Incremental Term Loans pursuant to
this Section 2.01 shall be deemed to utilize one of the five occasions referred
to in Section 2.16(d) but the increase in the 2008 Incremental Term Loans shall
not be deemed to utilize any additional occasion referred to in Section 2.16(d),
and notwithstanding any provision to the contrary in Section 2.16(d), the U.S.
Borrower shall not have any obligation to offer to any Lender the opportunity to
increase its commitment to make 2008 Incremental Term Loans.

Section 4. Amendments to Section 2.04 of the Existing Credit Agreement.
Section 2.04 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by amending and restating such section in its entirety to read as
follows:

Section 2.04 Extension of Maturity Date. The U.S. Borrower may one time prior to
the initial Maturity Date extend the initial Maturity Date to September 9, 2012
subject to the following terms and conditions: (a) not later than 60 days prior
to the initial Maturity Date, the U.S. Borrower shall deliver a written notice
indicating its intention to extend the initial Maturity Date to the
Administrative Agent (which shall promptly notify each of the Lenders), (b) the
U.S. Borrower shall pay to each Lender on or before the initial Maturity Date an
extension fee equal to .125% of the Revolving Loan Commitment of such Lender
being extended, (c) no Default or Event of Default shall

 

-7-



--------------------------------------------------------------------------------

exist on the initial Maturity Date, (d) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the initial Maturity Date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date), (e) the Leverage Ratio (computed by taking into
account the portion of any Revolving Loans and Term Loans that will continue to
remain outstanding after the initial Maturity Date) may not exceed 6.75:1.00 as
of the initial Maturity Date (computed as of the end of the fiscal quarter
ending closest to June 30, 2011 but on a Pro Forma Basis for events occurring
after such date through the initial Maturity Date) and (f) the U.S. Borrower
shall deliver to the Administrative Agent on the initial Maturity Date a
certificate of an Authorized Officer of the U.S. Borrower certifying as to
compliance with the foregoing provisions of this Section 2.04.

The U.S. Borrower may one time prior to the initial 2008 Incremental Term Loan
Maturity Date extend the initial 2008 Incremental Term Loan Maturity Date to
September 9, 2012 subject to the following terms and conditions: (a) not later
than 60 days prior to the initial 2008 Incremental Term Loan Maturity Date, the
U.S. Borrower shall deliver a written notice indicating its intention to extend
the initial 2008 Incremental Term Loan Maturity Date to the Administrative Agent
(which shall promptly notify each of the 2008 Incremental Term Loan Lenders),
(b) the U.S. Borrower shall pay to each 2008 Incremental Term Loan Lender on or
before the initial 2008 Incremental Term Loan Maturity Date an extension fee
equal to .25% of the outstanding principal amount of the 2008 Incremental Term
Loans of such 2008 Incremental Term Loan Lender as of the initial 2008
Incremental Term Loan Maturity Date, (c) no Default or Event of Default shall
exist on the initial 2008 Incremental Term Loan Maturity Date, (d) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
initial 2008 Incremental Term Loan Maturity Date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date), (e) the Leverage Ratio (computed by taking into account
the portion of any Revolving Loans and Term Loans that will continue to remain
outstanding after the initial 2008 Incremental Term Loan Maturity Date) may not
exceed 6.75:1.00 as of the initial 2008 Incremental Term Loan Maturity Date
(computed as of the end of the fiscal quarter ending closest to June 30, 2011
but on a Pro Forma Basis for events occurring after such date through the
initial 2008 Incremental Term Loan Maturity Date) and (f) the U.S. Borrower
shall deliver to the Administrative Agent on the initial 2008 Incremental Term
Loan Maturity Date a certificate of an Authorized Officer of the U.S. Borrower
certifying as to compliance with the foregoing provisions of this Section 2.04.
The maturity date and provisions, if any, for the extension of the maturity date
of, and initial Type of Term Loan of, any other Term Loan shall be set forth in
the Term Loan Supplement for such other Term Loan.

 

-8-



--------------------------------------------------------------------------------

Section 5. Amendments to Section 2.05 of the Existing Credit Agreement.
Section 2.05 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by adding the following paragraph at the end of such
Section 2.05:

No later than 1:00 P.M. (New York time) on the First Amendment Effective Date,
each 2008 Incremental Term Loan Lender will make available its 2008 Incremental
Term Loan in the manner provided below. All such amounts will be made available
in Dollars and in immediately available funds at the appropriate Payment Office
of the Administrative Agent, and the Administrative Agent will make available to
the account (account name and number: Host Hotels & Resorts LP, No.
890-0450-657) of the U.S. Borrower at The Bank of New York, ABA
Number: 021-000-018, the aggregate of the amounts so made available by the
Lenders. The last five sentences of the preceding paragraph shall apply to the
2008 Incremental Term Loans as well as the Revolving Loans. The terms on which a
New Term Lender shall make available any other Term Loan shall be set forth in
the Term Loan Supplement for such other Term Loan.

Section 6. Amendments to Section 2.07 of the Existing Credit Agreement.
Section 2.07 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by inserting the following new paragraph (d) at the end of such
Section 2.07:

(d) The U.S. Borrower shall have the option to convert, on any Business Day, all
or a portion equal to at least the Minimum Borrowing Amount (for the Type of
Term Loan into which the conversion is being made) of the outstanding principal
amount of 2008 Incremental Term Loans made to the U.S. Borrower pursuant to one
or more Borrowings of a Base Rate Loan or Eurodollar Loan into a Borrowing of a
Base Rate Loan or Eurodollar Loan, provided that, (i) if Eurodollar Loans are
converted into Base Rate Loans on a date other than the last day of an Interest
Period applicable to the Term Loans being converted, the U.S. Borrower shall
compensate the applicable Term Loan Lenders for any breakage costs incurred in
connection therewith as set forth in Section 2.12, (ii) no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans to less than the Minimum Borrowing Amount for Eurodollar
Loans, (iv) unless the Required Tranche Lenders in respect of such Term Loans
otherwise agree, Base Rate Loans may not be converted into Eurodollar Loans if
any Default or Event of Default exists on the date of conversion, and (v) no
conversion pursuant to this Section 2.07 shall result in more than three
(3) separate Interest Periods for 2008 Incremental Term Loans that are
Eurodollar Loans. Each such conversion shall be effected by the respective
Borrower giving the Administrative Agent at the Notice Office, prior to 12:00
Noon (New York time), at least three (3) Business Days’ prior notice pursuant to
a Notice of Conversion specifying the 2008 Incremental Term Loans to be so
converted and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of the Term Loans.
The matters in clause (v) above in respect of any other Term Loan shall be set
forth in the Term Loan Supplement for such Term Loan.

 

-9-



--------------------------------------------------------------------------------

Section 7. Amendments to Section 2.08 of the Existing Credit Agreement.
Section 2.08 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by inserting the following new paragraph (c) at the end of such
Section 2.08:

(c) No New Term Lender shall be responsible for any default by any other New
Term Lender of its obligation to make Term Loans hereunder and each New Term
Lender shall be obligated to make the Term Loans provided to be made by it
hereunder or the applicable Term Loan Supplement regardless of the failure of
any other Lender to make its Term Loans hereunder or thereunder.

Section 8. Amendments to Section 2.09 of the Existing Credit Agreement.
Section 2.09 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by inserting the following sentence at the end of
Section 2.09(g):

Notwithstanding the foregoing, overdue principal and, to the extent permitted by
law, overdue interest in respect of each Term Loan and any other overdue amount
payable hereunder in respect of Term Loans shall bear interest at a rate per
annum (1) in the case of overdue principal of, and interest or other amounts
owing with respect to, Term Loans, equal to the rate which is 2% plus the rate
then borne by such Term Loans (without giving effect to any increase in the rate
borne by such Term Loans as a result of the operation of this clause (g)), and
(2) in all other cases, equal to 2% per annum plus the rate otherwise applicable
to Term Loans maintained as Base Rate Loans (without giving effect to any
increase in the rate borne by Term Loans as a result of the operation of this
clause (g)).

Section 9. Amendments to Section 2.09 of the Existing Credit Agreement.
Section 2.09(h) of the Existing Credit Agreement is amended on the First
Amendment Effective Date by inserting the following sentence at the end of
Section 2.09(h):

In addition, with respect to any Term Loan (including any 2008 Incremental Term
Loan), accrued (and theretofore unpaid) interest shall be payable on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or (otherwise)) and, after such maturity, on demand, and in
respect of overdue interest on any Term Loan (including any 2008 Incremental
Term Loan), on demand.

Section 10. Amendments to Section 2.14 of the Existing Credit Agreement.
Section 2.14 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by amending and restating such section in its entirety to read as
follows:

Section 2.14 Replacement of Lenders. (a) (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Revolving Loans or fund
Unpaid Drawings, (y) upon the occurrence of an event giving rise to the
operation of Section 2.11(a)(ii), (iii) or (iv), Section 2.11(c), Section 3.06
or Section 5.04 with respect to any Lender which results in such Lender charging
to any Borrower increased costs in excess of those being generally charged by
the other Lenders or (z) in the case of the refusal by a Lender to consent to
proposed changes, waivers, discharges or terminations with respect

 

-10-



--------------------------------------------------------------------------------

to this Agreement which have been approved by the Required Lenders or Required
Tranche Lenders as (and to the extent) provided in Section 14.11, the U.S.
Borrower shall have the right, if no Default or Event of Default will exist
immediately after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent, the Issuing Bank and, if
the Person serving as the Administrative Agent is not a Canadian Lender, any
Canadian Lender whose Maximum Canadian Dollar Revolving Loan Sub-Commitment is
not exceeded by any other Canadian Lender; provided that:

(i) any Replacement Lender in a replacement pursuant to this Section 2.14(a)
(with each such replacement being herein called a “Replacement”) shall be
required to comply with the requirements of Section 14.03(b) and at the time of
any Replacement the Replacement Lender shall enter into one or more Assignment
and Assumption Agreements pursuant to Section 14.03(b) (and shall pay all fees
payable pursuant to said Section 14.03(b)) (and the Administrative Agent is
hereby authorized, but shall not be required, to execute any Assignment and
Assumption Agreement on behalf of a Replaced Lender relating to the assignment
of Revolving Loans (including the Face Amount of all Bankers’ Acceptance Loans)
or Term Loans pursuant to which the Replacement Lender shall acquire all of the
Commitments (and related Sub-Commitments) such Replaced Lender), and outstanding
Term Loans or Revolving Loans of, and in each case participations in Letters of
Credit by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof amounts (in the respective currencies
in which such obligations are denominated) equal to the sum of, as applicable,
(I) the principal of (including, without limitation, the Face Amount of Bankers’
Acceptance Loans), and all accrued interest on, all outstanding Term Loans or
Revolving Loans of the Replaced Lender, (II) all Unpaid Drawings that have been
funded by (and not reimbursed to) such Replaced Lender, together with all then
unpaid interest with respect thereto at such time and (III) all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01,
and (y) in the case of a purchase of Revolving Loans of a Replaced Lender, the
Issuing Bank (in Dollars) an amount equal to such Replaced Lender’s Dollar
Percentage of any Unpaid Drawing (which at such time remains an Unpaid Drawing)
to the extent such amount was not theretofore funded by such Replaced Lender to
such Issuing Bank and

(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

(b) Upon the execution of the respective Assignment and Assumption Agreements,
the payment of amounts referred to in clauses (i) and (ii) above, recordation

 

-11-



--------------------------------------------------------------------------------

of the assignment on the Register by the Administrative Agent pursuant to
Section 14.14 and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Revolving Note, Term Note, Revolving Notes
or Term Notes, as applicable, executed by the respective Borrowers, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.11,
2.12, 2.16, 3.06, 5.04, 13.06 and 14.01), which shall survive as to such
Replaced Lender. In connection with any replacement of Lenders pursuant to, and
as contemplated by, this Section 2.14, each of the Borrowers hereby irrevocably
authorizes the U.S. Borrower to take all necessary action, in the name of the
U.S. Borrower, as described above in this Section 2.14 in order to effect the
replacement of the respective Lender or Lenders in accordance with the preceding
provisions of this Section 2.14. Upon the Replaced Lender ceasing to be a Lender
hereunder, such Replaced Lender agrees to promptly return to the U.S. Borrower
any Revolving Note, Term Note, Revolving Notes or Term Notes, as applicable,
theretofore delivered to such Replaced Lender pursuant to this Agreement marked
“cancelled”, or if such Replaced Lender has lost or cannot find any such
Revolving Note, Term Note, Revolving Notes or Term Notes, as applicable, such
Replaced Lender will execute and deliver to the U.S. Borrower a customary lost
note and indemnity agreement in form and substance reasonably satisfactory to
the U.S. Borrower.

Section 11. New Sections 2.20 and 2.21 of the Existing Credit Agreement. The
Existing Credit Agreement is amended on the First Amendment Effective Date by
inserting the following news Section 2.20 and 2.21 after Section 2.19:

2.20. Term Notes. (a) Subject to the provisions of Section 2.20(c), the
obligation of the applicable Borrower or Borrowers to pay the principal of, and
interest on, a Term Loan made by each New Term Lender to such Borrower or
Borrowers shall be evidenced by a promissory note duly executed and delivered by
such Borrower or Borrowers substantially in the form set forth in the Term Loan
Supplement for such Term Loan (provided that the form of promissory note for the
2008 Incremental Term Loans shall be substantially in the form of Exhibit B-5
and shall be executed by the U.S. Borrower (each a “2008 Incremental Term Loan
Note” and, collectively, the “2008 Incremental Term Loan Notes”)), with blanks
appropriately completed in conformity herewith.

(b) Each New Term Lender will note on its internal records the amount of each
Term Loan made by it to each Borrower of such Term Loan and each payment in
respect thereof and will prior to any transfer of any of its Term Notes endorse
on the reverse side thereof the outstanding principal amount of Term Loans
evidenced thereby. Failure to make any such notations or endorsements, or any
error in such notation or endorsement, shall not affect the Borrower’s
obligations in respect of such Term Loans.

(c) Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, unless otherwise specified in the applicable Term Loan
Supplement, Term Notes shall only be delivered to New Term Lenders with Term

 

-12-



--------------------------------------------------------------------------------

Loans which at any time specifically request the delivery of such Term Notes. No
failure of any New Term Lender to request or obtain a Term Note evidencing its
Term Loans to any Borrower shall affect or in any manner impair the obligations
of such Borrower or Borrowers to pay the Term Loans (and all related
Obligations) which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any New
Term Lender which does not have a Term Note evidencing its outstanding Term
Loans shall in no event be required to make the endorsements on a Term Note
otherwise required in Section 2.20(b). At any time when any New Term Lender
requests the delivery of a Term Note to evidence its Term Loans, the respective
Borrower or Borrowers shall promptly execute and deliver to the respective
Lender the requested Term Note in the appropriate amount or amounts to evidence
such Term Loans.

2.21. Additional Provisions Regarding Term Loans. The provisions of Sections
2.10, 2.11, 2.12, 2.13, 5.01, 5.03 and 5.04 shall apply, mutatis mutandis, to
Term Loans (including the 2008 Incremental Term Loans) with each reference
therein to “Dollar Revolving Loans”, “Revolving Loans” (but not “Alternate
Currency Revolving Loans”) or “Revolving Notes” supplemented to also refer to
“Term Loans” and “Term Notes” respectively. The amount of the Term Loans
(including the amount of the 2008 Incremental Term Loans) shall be included in
the computation of the $400,000,000 of Additional Revolving Loan Commitments and
Term Loans referred to in clause (v) of the first sentence of Section 2.16(a).

Section 12. Amendments to Section 5.01 of the Existing Credit Agreement.
Section 5.01 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by adding the following sentence at the end of Section 5.01:

Notwithstanding the foregoing, in connection with any prepayment pursuant to
this Section 5.01 of a Term Loan, the applicable Borrower shall pay a premium
equal to (i) in the case of the 2008 Incremental Term Loans, (x) with respect to
any prepayment made on or prior to October 22, 2008, 1.50% of the principal
amount prepaid, (y) with respect to any prepayment made from and including
October 22, 2008 through April 22, 2009, 1.00% of the principal amount prepaid,
and (z) with respect to any prepayment made from and including April 22, 2009
through October 22, 2009, 0.50% of the principal amount prepaid, and (ii) in the
case of any other Term Loan, the premium, if any, set forth in the Term Loan
Supplement applicable to such Term Loan.

Section 13. Amendments to Section 5.02 of the Existing Credit Agreement.
Section 5.02 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by amending and restating Sections 5.02(c), (d) and (e) in their
entirety to read as follows:

(c) Application of Asset Sale Excess Proceeds. Each amount required to be
applied pursuant to this Section 5.02(c) as a result of the requirements of
Section 5.02(b) shall be applied (after any conversion by the respective
Borrower of any amounts received in a currency other than Dollars in the case of
the U.S. Borrower or Canadian

 

-13-



--------------------------------------------------------------------------------

Dollars in the case of the Canadian Revolving Loan Borrowers into Dollars or
Canadian Dollars, respectively) at such time as is designated by the U.S.
Borrower, but in no event later than the latest date permitted pursuant to
Section 5.02(b) (the “Final Proceeds Application Date”):

(I) First, (A) to prepay the Term Loans (including 2008 Incremental Term Loans)
and to permanently reduce the Total Revolving Loan Commitment until the Total
Revolving Loan Commitment is reduced to $500,000,000 (whether or not any
Revolving Loans are outstanding) on a pro rata basis (based upon the Total
Revolving Loan Commitment and the outstanding principal amount of Term Loans),
including a pro rata basis among each Tranche of Term Loans (and, in the case of
any Term Loan made in currencies other than Dollars, as set forth in the Term
Loan Supplement for such Term Loan) and (B) to repay any outstanding Revolving
Loans other than Bankers’ Acceptance Loans in the amount that the Total
Revolving Loan Commitment is reduced pursuant to clause (A) (it being understood
that, to the extent that such commitment reduction exceeds the amount of such
outstanding Revolving Loans, the proceeds associated with such excess may be
retained by the applicable Borrower without any requirement for application
pursuant to this Section 5.02(c) to prepay any outstanding Loans), with such
Total Revolving Loan Commitment reduction and repayment, if any, to be allocated
between Dollar Revolving Loans and Alternate Currency Revolving Loans as the
U.S. Borrower shall elect; and

(II) Second, to the extent of any remaining Excess Proceeds to be applied under
this Section 5.02(c) after application pursuant to clause (I), to (A) prepay the
Term Loans (including 2008 Incremental Term Loans) and to permanently reduce the
Total Revolving Loan Commitment on a pro rata basis (based upon the Total
Revolving Loan Commitment and the outstanding principal amount of Term Loans),
including on a pro rata basis among each Tranche of Term Loans (and, in the case
of any Term Loan made in currencies other than Dollars, as set forth in the Term
Loan Supplement for such Term Loan), by an amount, if any, equal to the
difference between (x) such remaining Excess Proceeds minus (y) the amount of
principal payments made by the U.S. Borrower and its Subsidiaries in respect of
Qualifying Indebtedness during the period between the period commencing 180 days
prior to the commencement of the Asset Sale Period and ending on the Final
Proceeds Application Date (excluding, however, any principal repayments that
constituted scheduled amortization payments or prepayments in respect of
Qualifying Indebtedness that was either (1) secured by a Lien on the property or
assets sold in an Asset Sale or (2) required to be paid as a result of an Asset
Sale), and (B) repay any outstanding Revolving Loans other than Bankers’
Acceptance Loans in the amount that the Total Revolving Loan Commitment is
reduced pursuant to Clause (A) (it being understood that, to the extent that
such commitment reduction exceeds the amount of such outstanding Revolving
Loans, the proceeds associated with such excess may be retained by the
applicable Borrower without any requirement for application pursuant to this
Section

 

-14-



--------------------------------------------------------------------------------

5.02(c) to prepay any outstanding Loans), with such Total Revolving Loan
Commitment reduction and repayment, if any, to be allocated between Dollar
Revolving Loans and Alternate Currency Revolving Loans as the relevant Borrowers
may elect.

Without affecting the provisions of this Section 5.02(c), for convenience an
example of the operation of this Section 5.02(c) is included on Schedule
5.02(c).

(d) Application of Mandatory Prepayments Generally. With respect to each
repayment of Revolving Loans and Term Loans (including 2008 Incremental Term
Loans) required by this Section 5.02, the respective Borrower may designate the
Types of Revolving Loans and Term Loans (including 2008 Incremental Term Loans)
which are to be repaid and, in the case of Euro Rate Loans and Bankers’
Acceptance Loans, the specific Borrowing or Borrowings, provided that: (i) in
the case of repayments of Dollar Revolving Loans and 2008 Incremental Term
Loans, repayments of Eurodollar Loans pursuant to this Section 5.02 may only be
made on the last day of an Interest Period applicable thereto unless all
Eurodollar Loans with Interest Periods ending on such date of required repayment
and all Base Rate Loans have been paid in full; (ii) if any repayment of Euro
Rate Loans made pursuant to a single Borrowing shall reduce the outstanding
Revolving Loans made pursuant to such Borrowing to an amount less than the
respective Minimum Borrowing Amount for the respective Type of Revolving Loan,
such Borrowing (x) in the case of Dollar Revolving Loans, shall be converted at
the end of the then current Interest Period into a Borrowing of Base Rate Loans
and (y) in the case of Alternate Currency Revolving Loans, shall be repaid in
full at the end of the then current Interest Period; (iii) no repayment of
Bankers’ Acceptance Loans may be made prior to the maturity date of the related
Bankers’ Acceptances; (iv) each repayment of any Revolving Loans made pursuant
to a Borrowing shall be applied pro rata among such Revolving Loans and (v) any
prepayment of Revolving Loans pursuant to Section 5.02(a)(iii) may not be made
through Borrowings of additional Revolving Loans. In the absence of a
designation by the respective Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion. Notwithstanding the foregoing provisions of this
Section 5.02, if at any time the mandatory prepayment of Revolving Loans
pursuant to Section 5.02(a) or 5.02(b) or the mandatory prepayment of Term Loans
(including 2008 Incremental Term Loans) would result, after giving effect to the
procedures set forth above, in any Borrower incurring breakage costs under
Section 2.12 as a result of Eurodollar Loans being prepaid other than on the
last day of an Interest Period applicable thereto (the “Affected Eurodollar
Loans”), then the U.S. Borrower may in its sole discretion initially deposit a
portion (up to 100%) of the amounts that otherwise would have been paid in
respect of the Affected Eurodollar Loans with the Administrative Agent (which
deposit must be equal in amount to the amount of Affected Eurodollar Loans not
immediately prepaid) to be held as security for the obligations of the U.S.
Borrower hereunder pursuant to a cash collateral agreement (which shall permit
investments in Cash Equivalents satisfactory to the Administrative Agent) to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent (which agreement shall provide for the payment of interest to U.S.
Borrower in respect of such deposit), with such cash collateral to be directly
applied upon the first occurrence (or occurrences)

 

-15-



--------------------------------------------------------------------------------

thereafter of the last day of an Interest Period applicable to the relevant
Revolving Loans that are Eurodollar Loans (or such earlier date or dates as
shall be requested by the U.S. Borrower), to repay an aggregate principal amount
of such Revolving Loans equal to the Affected Eurodollar Loans not initially
repaid pursuant to this sentence. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, all amounts deposited as cash
collateral pursuant to the immediately preceding sentence shall be held for the
benefit of the Lenders whose Revolving Loans would otherwise have been
immediately repaid with the amounts deposited and upon the taking of any action
by the Administrative Agent or the Lenders pursuant to the remedial provisions
of Section 12, any amounts held as cash collateral pursuant to this
Section 5.02(d) shall, subject to the requirements of applicable law, be
immediately applied to the relevant Revolving Loans. Until actually applied to
the repayment of Eurodollar Loans, interest shall continue to accrue thereon.

(e) Maturity Date. Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers shall repay in full all outstanding Revolving Loans on
the earlier of (i) the Maturity Date and (ii) the date on which the Total
Revolving Loan Commitment is terminated. Notwithstanding anything to the
contrary contained in this Agreement, the U.S. Borrower shall repay in full all
outstanding 2008 Incremental Term Loans on the 2008 Incremental Term Loan
Maturity Date and shall repay in full all other Term Loans on the maturity date
set forth in the Term Loan Supplement for such Term Loans.

Section 14. Amendments to Section 8.08 of the Existing Credit Agreement.
Section 8.08 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by amending and restating Section 8.08 in its entirety to read as
follows:

8.08. Use of Proceeds; Margin Regulations. (a) The proceeds of all Revolving
Loans, 2008 Incremental Term Loans, and, unless otherwise specified in the Term
Loan Supplement for any other Term Loan, such other Term Loan, shall be used by
the U.S. Borrower and its Subsidiaries, subject to the other restrictions set
forth in this Agreement, for their working capital and general corporate,
partnership, trust or limited liability company purposes, including without
limitation for the consummation of acquisitions. Each Letter of Credit shall be
used in support of any purpose not prohibited by this Agreement or the other
Credit Documents.

(b) No part of the proceeds of any Revolving Loan, any 2008 Incremental Term
Loan or, unless otherwise specified in the Term Loan Supplement for any other
Term Loan, such other Term Loan, and no Letter of Credit, will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Revolving
Loan or any Term Loan (including 2008 Incremental Term Loans) nor the use of the
proceeds thereof nor the issuance of any Letter of Credit will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

Section 15. Amendments to Sections 9.01, 9.02 and 9.03 of the Existing Credit
Agreement. Sections 9.01, 9.02 and 9.03 of the Existing Credit Agreement are
amended on the First Amendment Effective Date by amending and restating such
sections in their entirety to read as follows:

 

-16-



--------------------------------------------------------------------------------

9.01. Maximum Leverage Ratio. As long as there exists any Revolving Credit
Exposure or outstanding Term Loan, the U.S. Borrower will not permit the
Leverage Ratio at any time during a period set forth below to be greater than
the ratio set forth opposite such period below:

 

Period

   Ratio

Effective Date through and including the day immediately before the last day of
the U.S. Borrower’s fiscal quarter ending closest to September 29, 2009

   7.50:1.00

Thereafter

   7.25:1.00

9.02. Minimum Unsecured Interest Coverage Ratio. As long as there is any
Revolving Credit Exposure or outstanding Term Loan, the U.S. Borrower will not
permit the Unsecured Interest Coverage Ratio for any Test Period ending on the
last day of a fiscal quarter of the U.S. Borrower to be less than (a) 1.75:1:00,
if the Leverage Ratio as of such date is less than 7.00:1.00, and (b) 1.50:1:00
if the Leverage Ratio as of such date is equal to or greater than 7:00 to 1:00.

9.03 Minimum Consolidated Fixed Charge Coverage Ratio. So long as there is any
Revolving Credit Exposure or outstanding Term Loan, the U.S. Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period ending
on the last day of a fiscal quarter of the U.S. Borrower set forth below for
which the Leverage Ratio on such day is less than 7.00:1.00 to be less than the
ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending Closest To

   Ratio

Each fiscal quarter through December 31, 2008

   1.00:1.00

The fiscal quarter ending closest to March 31, 2009 through December 31, 2009

   1.05:1.00

The fiscal quarter ending closest to March 31, 2010 through December 31, 2010

   1.10:1.00

Each fiscal quarter thereafter

   1.15:1.00

 

-17-



--------------------------------------------------------------------------------

Section 16. Amendments to Section 10.10 of the Existing Credit Agreement.
Section 10.10 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by adding the following sentence to the end of Section 10.10:

The U.S. Borrower shall use the entire amount of the proceeds of the Term Loans
as provided in Section 8.08.

Section 17. Amendments to Section 11.13 of the Existing Credit Agreement.
Section 11.13 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by deleting the last paragraph of such section in its entirety
and replacing it with the following:

Notwithstanding the foregoing, the U.S. Borrower may not take any of the
foregoing actions with respect to any subordinated debt if (I) a Default or
Event of Default of the type specified in Section 12.01 exists in the payment of
principal of or interest on the Revolving Loans or Term Loans or would result
therefrom, (II) such action with respect to subordinated debt would violate the
subordination provisions contained therein or (III) such action with respect to
subordinated debt would constitute a Restricted Payment that is prohibited under
the Governing Senior Note Indenture.

Section 18. Amendments to Section 12.01 of the Existing Credit Agreement.
Section 12.01 of the Existing Credit Agreement is amended and restated on the
First Amendment Effective Date in its entirety to read as follows:

12.01. Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Revolving Loan or any Revolving Note, any Term Loan or Term
Note (including any 2008 Incremental Term Loan or any 2008 Incremental Term Loan
Note) or the Face Amount of any Bankers’ Acceptance, (ii) default in the payment
when due of any Unpaid Drawing and such default shall continue unremedied for
two or more Business Days after notice of such Unpaid Drawing to the U.S.
Borrower has been given, or (iii) default, and such default shall continue
unremedied for two or more Business Days, in the payment when due of any
interest or premium on any Revolving Loan, Revolving Note, Term Loan (including
any 2008 Incremental Term Loan), Term Note (including any 2008 Incremental Term
Loan Note) or Unpaid Drawing, or any Fees or any other amounts owing hereunder
or under any other Credit Document; or

Section 19. Amendments to Section 12.03 of the Existing Credit Agreement.
Section 12.03 of the Existing Credit Agreement is amended and restated on the
First Amendment Effective Date in its entirety to read as follows:

12.03. Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9,
10.11(e)(i), or 11 (it being agreed that the Credit Parties are not required to
comply with the Financial Covenants when there is both no Revolving Credit
Exposure and no outstanding Term Loans (including 2008 Incremental Term Loans)),
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than as provided in
Section 12.01), the Subsidiaries Guaranty or the Pledge and Security Agreement
and such default shall continue unremedied for a period of 30 days after written
notice to the U.S. Borrower by the Administrative Agent or the Required Lenders;
or

 

-18-



--------------------------------------------------------------------------------

Section 20. Amendments to Section 12 of the Existing Credit Agreement.
Section 12 of the Existing Credit Agreement is amended on the First Amendment
Effective Date by amending and restating in its entirety clause (ii) of the text
following Section 12.12 thereof to read as follows:

(ii) declare the principal of, the Face Amount of and any accrued interest in
respect of all Revolving Loans and the Revolving Notes and all Term Loans
(including 2008 Incremental Term Loans) and Term Notes (including 2008
Incremental Term Loan Notes) and all Obligations owing hereunder (including
Unpaid Drawings) and thereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party;

Section 21. Amendments to Sections 13 and 14 of the Existing Credit Agreement
Sections 13 and 14 of the Existing Credit Agreement are amended and restated on
the First Amendment Effective Date in their entirety to read as follows:

SECTION 13. The Agents.

13.01. Appointment. The Lenders hereby designate DB as the Administrative Agent
and as Collateral Agent to act as specified herein and in the other Credit
Documents. The Lenders hereby designate (x) Bank of America, N.A. as Syndication
Agent and (z) each of Citicorp North America Inc., Société Générale and Calyon
New York Branch, as Co-Documentation Agents, in each case to act as specified
herein and in the other Credit Documents; provided that as with respect to the
2008 Incremental Term Loans, the 2008 Incremental Term Loan Lenders hereby
designate (i) DB as the Administrative Agent and as Collateral Agent, (ii) Bank
of America, N.A. as Syndication Agent, and (iii) each of The Royal Bank of
Scotland plc, The Bank of Nova Scotia, New York Agency and Wachovia Bank,
National Association, as Co-Documentation Agents, in each case to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Revolving Note or any Term Note
by the acceptance of such Revolving Note or Term Note shall be deemed
irrevocably to authorize, any Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of such Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. Each Agent may perform any of
its duties hereunder by or through its respective officers, directors, agents,
employees or affiliates.

13.02. Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit

 

-19-



--------------------------------------------------------------------------------

Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Agents shall be
mechanical and administrative in nature; no Agent shall have by reason of this
Agreement or any other Credit Document a fiduciary relationship in respect of
any Lender or the holder of any Revolving Note or Term Note; and nothing in this
Agreement or any other Credit Document, expressed or implied, is intended to or
shall be so construed as to impose on any Agent any obligations in respect of
this Agreement or any other Credit Document except as expressly set forth herein
or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Arrangers, Bank of America, N.A. as
Syndication Agent and each of Citicorp North America Inc., Société Générale,
Calyon New York Branch, The Royal Bank of Scotland plc, The Bank of Nova Scotia,
New York Agency and Wachovia Bank, National Association, as Co-Documentation
Agents, are named as such for recognition purposes only, and in their respective
capacities as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that each
Arranger, the Syndication Agent and the Co-Documentation Agents shall be
entitled to all indemnification and reimbursement rights in favor of “Agents”
as, and to the extent, provided for under Sections 13.06 and 14.01. Without
limitation of the foregoing, none of the Arrangers, the Syndication Agent or the
Co-Documentation Agents shall, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship in respect of any Lender or
any other Person

13.03. Lack of Reliance on the Agents. Independently and without reliance upon
any Agent (for purposes of this Section 13.03, the term “Agent” shall include
all officers, directors, agents, employees and affiliates of the respective
Agent), each Lender and the holder of each Revolving Note or Term Note, to the
extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the
Borrowers and their Subsidiaries in connection with the making and the
continuance of the Revolving Loans and Term Loans and the taking or not taking
of any action in connection herewith and (ii) its own appraisal of the
creditworthiness of the Borrowers and their Subsidiaries and, except as
expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Revolving Note or Term Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Revolving Loans or Term Loans or at any time or times thereafter.
No Agent shall be responsible to any Lender or the holder of any Revolving Note
or Term Note or for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

 

-20-



--------------------------------------------------------------------------------

13.04. Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and such Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender and no holder of any
Revolving Note or Term Note shall have any right of action whatsoever against
any Agent as a result of such Agent acting or refraining from acting hereunder
or under any other Credit Document in accordance with the instructions of the
Required Lenders, or if required by Section 14.11, the Required Tranche Lenders
or all of the Lenders.

13.05. Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.

13.06. Indemnification. To the extent any Agent is not reimbursed and
indemnified by the Credit Parties, the Lenders will reimburse and indemnify such
Agent, its affiliates, and their respective officers, directors, agents and
employees, pro rata based on their respective voting rights determined in the
definition of “Required Lenders” (for this purpose, determined as if there were
no Defaulting Lenders at such time), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent in performing its respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

13.07. Each Agent in its Individual Capacity. With respect to its obligation to
make Term Loans, Revolving Loans, or issue or participate in Letters of Credit,
under this Agreement, each Person serving as an Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lenders,” “Required Lenders,” “Required Tranche Lenders”, “holders of Term
Notes”, “holders of Revolving Notes” or any similar terms shall, unless the
context clearly otherwise indicates, include each Person serving as an Agent in
its individual capacity. Each Person serving as an Agent may accept deposits
from, lend money to, and generally

 

-21-



--------------------------------------------------------------------------------

engage in any kind of banking, investment banking, trust or other business with
any Credit Party or any Affiliate of any Credit Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

13.08. Holders. The Administrative Agent may deem and treat the payee of any
Revolving Note or Term Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof,
as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Revolving Note
(or Term Note) shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Revolving Note or
of any Revolving Note or Revolving Notes (or of such Term Note or of any Term
Note or Term Notes, as applicable) issued in exchange therefor.

13.09. Removal of or Resignation by the Agents. (a) Any Agent (including,
without limitation, the Administrative Agent and the Collateral Agent) may
resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 30 days’ prior written
notice to the Lenders and the Borrowers. Such resignation shall take effect upon
the appointment of a successor Agent pursuant to clauses (b) and (c) below or as
otherwise provided below; provided that the resignation by the Collateral Agent
shall only be effective upon the appointment of a successor Collateral Agent.

(b) Upon any notice of resignation by, or the removal of, any Agent, the
Required Lenders shall appoint a successor Agent hereunder who shall be a
commercial bank or trust company reasonably acceptable to the U.S. Borrower.

(c) If a successor Agent shall not have been so appointed within such 30 day
period, the resigning Agent, with the consent of the U.S. Borrower (which
consent shall not be unreasonably withheld or delayed), shall then appoint a
successor Agent who shall serve as Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Agent as provided
above.

(d) If no successor Agent has been appointed pursuant to clause (b) or (c) above
by the 35th day after the date such notice of resignation was given by the
resigning Agent, the resigning Agent’s resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

(e) In addition, the Required Lenders shall have the right to remove the
Administrative Agent and appoint a successor Administrative Agent who shall be a
commercial bank or trust company reasonably acceptable to the U.S. Borrower in
the event that the Administrative Agent has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement or any other Credit Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

-22-



--------------------------------------------------------------------------------

SECTION 14. Miscellaneous.

14.01. Payment of Expenses, etc. The U.S. Borrower agrees that it
shall: (i) whether or not the transactions contemplated herein are consummated,
pay all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of
insurance independent consultants and counsel retained by the Administrative
Agent, including Willkie Farr & Gallagher LLP, Stikeman Elliott and Stewart
McKelvey Stirling Scales) in connection with the preparation, execution,
delivery and performance of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein, any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts with respect to this Agreement and, upon
the occurrence and during the continuance of an Event of Default, the reasonable
costs and expenses of each of the Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent and, following an
Event of Default, for each of the Lenders) (it being understood that the
provisions of this clause (i) does not include the normal administrative charges
of the Administrative Agent in administering the Loans (which amounts are
included in a separate letter with the Administrative Agent)); (ii) pay and hold
each of the Lenders harmless from and against any and all present and future
stamp, excise and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify the
Administrative Agent and each Lender, and each of their respective officers,
directors, employees, representatives, affiliates and agents from and hold each
of them harmless against any and all liabilities, obligations (including removal
or remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use or proposed use of the proceeds of any Revolving Loans or Term Loans
hereunder or the consummation of any transactions contemplated herein or in any
other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property owned, leased or at any time
operated by the U.S. Borrower or any of its Subsidiaries, the Release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries, the non-compliance of any Real Property with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to any

 

-23-



--------------------------------------------------------------------------------

Real Property, or any Environmental Claim asserted against the U.S. Borrower,
any of its Subsidiaries or any Real Property owned, leased or at any time
operated by the U.S. Borrower or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative Agent
or any Lender set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the U.S. Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. Notwithstanding any
provision of this Agreement to the contrary, no Lender shall have any liability
to the Credit Parties for any punitive damages.

14.02. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Borrower, at the U.S.
Borrower’s address specified opposite its signature below; if to any Lender, at
its address specified opposite its name on Schedule II; and if to the
Administrative Agent, at the Notice Office; or, as to any Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrowers shall not be effective until received by
the Administrative Agent or the U.S. Borrower, as the case may be (or when the
addressee refuses to accept delivery).

14.03. Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that no Borrower may assign or transfer
any of its rights, obligations or interest hereunder or under any other Credit
Document without the prior written consent of the Lenders (and any attempted
such assignment without such consent shall be null and void) and, provided
further, that, although any Lender may grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder and
the participant shall not constitute a “Lender” hereunder and no Lender may
transfer or assign any portion of its Commitments hereunder except as provided
in Section 14.03(b) and 14.03(d), provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Revolving Loan or Revolving Note or Term
Loan or Term Note in which such participant is participating, or reduce the rate
or extend the time of payment of interest

 

-24-



--------------------------------------------------------------------------------

thereon or Fees (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.06(a) shall not constitute a
reduction in any rate of interest or Fees for purposes of this clause (i), so
long as the primary purpose of the respective amendments or modifications to the
financial definitions or to Section 14.06(a) was not to reduce the interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment or Term Loan Commitment shall not constitute a
change in the terms of such participation, and that an increase in any Revolving
Loan Commitment or Revolving Loan or Term Loan Commitment or Term Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower or any other Credit Party of any of its
rights and obligations under this Agreement or any other Credit Document or
(iii) release all or substantially all of the Pledge and Security Agreement
Collateral under the Pledge and Security Agreement (except as expressly provided
in the Credit Documents) supporting the Revolving Loans or Term Loans hereunder
in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) or Term Loan
Commitment (and related Obligations hereunder) to (i) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or to one or more Lenders or (ii) in the case of any Lender that
is a fund that invests in loans, any other fund that invests in loans and is
managed or advised by the same investment advisor of such Lender or by an
Affiliate of such investment advisor, (y) assign all or a portion of the
assigning Lender’s Revolving Loan Commitment (and related outstanding
Obligations thereunder) or Term Loan Commitment (and related outstanding
Obligations thereunder) to an Eligible Transferee, and, in the case of a partial
assignment of such Revolving Loan Commitment, such assignment shall be in a
minimum amount of $5,000,000 or such lesser amount as is acceptable to the
Administrative Agent (and the assignor shall maintain a minimum amount of
$5,000,000 for its own account unless the assignor shall assign its entire
interest), and all assignees shall become a party to this Agreement as a Lender
by execution of an Assignment and Assumption Agreement, or (z) if such Lender is
a Canadian Lender, assign all or a portion of such Canadian Lender’s Maximum
Canadian Dollar Revolving Loan Sub-Commitment and related Canadian Dollar
Revolving Loan Sub-Commitment (and related outstanding Obligations thereunder)
to an Eligible Transferee, and, in the case of a partial assignment of such
Maximum Canadian Dollar Revolving Loan Sub-Commitment, such assignment shall be
in a minimum amount of $5,000,000 or such lesser amount as is

 

-25-



--------------------------------------------------------------------------------

acceptable to the Administrative Agent (and the assignor shall maintain a
minimum amount of $5,000,000 for its own account unless the assignor shall
assign its entire interest), and all assignees shall become a party to this
Agreement as a Canadian Lender by execution of an Assignment and Assumption
Agreement, provided that (i) the assignment by any Lender of a Revolving Loan
Commitment shall include a pro rata assignment of its (or its Affiliate’s)
Alternate Currency Revolving Loan Sub-Commitments, (ii) the consent of the U.S.
Borrower (which may not be unreasonably withheld) shall be required for any
assignment pursuant to clause (y) above, provided that such consent shall not be
required if an Event of Default shall have occurred and be continuing, (iii) any
assignment of all or any portion of the Revolving Loan Commitment and related
outstanding Obligations (or, if the Revolving Loan Commitment has terminated,
any assignment of Obligations originally extended pursuant to the Revolving Loan
Commitments) shall be made on a basis such that the respective assignee
participates in Revolving Loans, and in Letter of Credit Outstandings, in
accordance with the Revolving Loan Commitment (and Sub-Commitments described
above) so assigned (or if the Revolving Loan Commitment has terminated, on the
same basis as participated in by the Lenders with Revolving Loan Commitments
(and Sub-Commitments described above) prior to the termination thereof), (iv) at
such time Schedule I-A, Schedule 1-AA or Schedule I-B, as the case may be, shall
be deemed modified to reflect the Revolving Loan Commitments, Term Loan
Commitments and the Sub-Commitments of such new Lender and of the existing
Lenders, as applicable, (v) upon surrender of the old Revolving Notes or Term
Notes, if any, new Revolving Notes or Term Notes (as applicable) will be issued
to such new Lender and to the assigning Lender (to the extent requested by such
Lenders), such new Revolving Notes or Term Notes (as applicable) to be in
conformity with the requirements of Section 2.06 or Section 2.20 (as applicable)
(with appropriate modifications) to the extent needed to reflect the revised
Revolving Loan Commitments, Term Loan Commitments and Sub-Commitments, as
applicable, (vi) the consent of the Administrative Agent and, if the Person
serving as the Administrative Agent is not a Canadian Lender, any Canadian
Lender whose Maximum Canadian Dollar Revolving Loan Sub-Commitment is not
exceeded by any other Canadian Lender shall be required in connection with any
such assignment pursuant to clause (y) or clause (z) above (which consents shall
not be unreasonably withheld), (vii) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500, (viii) with respect to
clause (z) only, such Eligible Transferee shall be a resident in Canada for the
purpose of the Income Tax Act (Canada) or an authorized foreign bank which at
all times holds all of its interest in any Canadian Obligations in the course of
its Canadian banking business for purposes of subsection 212(13.3) of the Income
Tax Act (Canada), or otherwise able to establish to the satisfaction of the
Canadian Revolving Loan Borrowers and the Administrative Agent based on
applicable law in effect at the time of such assignment that such Eligible
Transferee is not subject to deduction or withholding of Canadian Taxes with
respect to any payments to such Eligible Transferee of interest, fees,
commissions, or any other amount payable by any Canadian Revolving Loan Borrower
under the Credit Documents, and (x) with respect to clause (z) only, no such
assignment shall be permitted unless, upon the effectiveness of such assignment,
the Revolving Loan Commitment of such Eligible Transferee or its Affiliate
equals or

 

-26-



--------------------------------------------------------------------------------

exceeds the Maximum Canadian Dollar Revolving Loan Sub-Commitment of such
Eligible Transferee, and, provided further, that such transfer or assignment
will not be effective until recorded by the Administrative Agent on the Register
pursuant to Section 14.15. The Administrative Agent will promptly give the
Borrower notice of any assignment to an Eligible Transferee although the failure
to give any such notice shall not affect such assignment or result in any
liability by the Administrative Agent. To the extent of any assignment pursuant
to this Section 14.03(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitment or
Sub-Commitment, as the case may be. At the time of each assignment pursuant to
this Section 14.03(b) to a Person which is not already a Lender hereunder and
which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall provide to the Borrower and the Administrative Agent the
appropriate Internal Revenue Service Forms (and, if applicable a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Revolving Loan
Commitments and related outstanding Obligations or a Lender’s Term Loans or this
Section 14.03(b) would, at the time of such assignment, result in increased
costs or Taxes under Section 2.11, 2.12 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay or reimburse such increased costs (although the Borrower
shall be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Revolving Loans and Revolving Notes or Term Loans and Term Notes hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank and, with the consent of the Administrative Agent, any
Lender which is a fund may pledge all or any portion of its Revolving Loans and
Revolving Notes or Term Loan and Term Notes to its trustee in support of its
obligations to its trustee. No pledge pursuant to this clause (c) shall release
the transferor Lender from any of its obligations hereunder.

(d) So long as no Event of Default has occurred and is continuing, no RL Lender
that at the applicable time has, or that has an Affiliate that has, a Maximum
Canadian Dollar Revolving Loan Sub-Commitment may assign all or any portion of
its Revolving Loan Commitment unless the assignment includes an assignment of
all or the applicable portion of both the Maximum Canadian Dollar Revolving Loan
Sub-Commitment and the Canadian Dollar Revolving Loan Sub-Commitment of such
Revolving Loan Commitment to the applicable Eligible Transferee or an Affiliate
of such Eligible Transferee (the “Assignee Canadian Lender”) and the Assignee
Canadian Lender is a resident in Canada for the purpose of the Income Tax Act
(Canada) or an authorized foreign bank which at all times holds all of its
interest in any Canadian Obligations in the course of its Canadian banking
business for purposes of subsection 212(13.3) of the Income Tax Act (Canada), or
is otherwise able to establish to the satisfaction of the Canadian Revolving
Loan Borrowers and the Administrative Agent based on applicable law in effect at
the time of such assignment that such Assignee Canadian Lender is not subject to
deduction or withholding of Canadian Taxes with respect to any payments to

 

-27-



--------------------------------------------------------------------------------

such Assignee Canadian Lender of interest, fees, commissions, or any other
amount payable by any Canadian Revolving Loan Borrower under the Credit
Documents. Notwithstanding the foregoing provisions of this Section 14.03(d), an
RL Lender that at the applicable time has, or that has an Affiliate that has, a
Maximum Canadian Dollar Revolving Loan Sub-Commitment may assign such portion,
if any, of its Revolving Loan Commitment in excess of the Maximum Canadian
Dollar Revolving Loan Sub-Commitment, subject to the requirements of
Section 14.03(b).

14.04. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Revolving Note or Term
Note in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent or any Lender or the holder of any
Revolving Note or Term Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Administrative Agent or any Lender or the holder of any Revolving Note
or any Term Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Revolving Note or
any Term Note to any other or further action in any circumstances without notice
or demand.

14.05. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, it
shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise (except
pursuant to Section 2.14 or 14.03)), which is applicable to the payment of the
principal of, or interest on, the Revolving Loans, Term Loans or Commitment
Commission or Canadian Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due such Lender bears to the total of
such Obligation then owed and due all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

-28-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 14.05(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

14.06. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the U.S. Borrower
to the Lenders).

(b) Except as otherwise specified in Section 11, for purposes of computations of
baskets included in Section 11 (including any Roll Forward Amount), actions
during the fiscal year ending December 31, 2004, including prior to the
Effective Date, shall be included.

(c) All computations of interest, Commitment Commission, Canadian Commitment
Commission and Fees hereunder shall be made on the basis of a year of 360 days
(or 365 or 366 days, as the case may be, in the case of interest on Base Rate
Loans and Canadian Prime Rate Loans or 365 days in the case of Acceptance Fees)
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, Commitment Commission,
Canadian Commitment Commission or Fees are payable.

(d) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be; (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement; and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

14.07. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE CITY OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,

 

-29-



--------------------------------------------------------------------------------

EACH OF THE BORROWERS HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE BORROWERS HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY
SUCH COURT LACKS JURISDICTION OVER SUCH CREDIT PARTY. EACH OF THE BORROWERS
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE U.S. BORROWER
(WHICH, IN THE CASE OF THE U.S. SUBSIDIARY BORROWER AND EACH CANADIAN REVOLVING
LOAN BORROWER IS HEREBY IRREVOCABLY APPOINTED AS ITS AGENT TO ACCEPT SUCH
SERVICE OF PROCESS) AT THE ADDRESS OF THE U.S. BORROWER SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY BANK OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWERS IN ANY OTHER
JURISDICTION. THE SUBMISSION TO JURISDICTION CONTAINED IN THIS SECTION 14.07(a)
IS A SUBMISSION TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS.

(b) EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

-30-



--------------------------------------------------------------------------------

14.08. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

14.09. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrowers, the Administrative Agent and each of
the Lenders set forth on Schedule I shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing)
or written notice at such office that the same has been signed and mailed to it.

14.10. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

14.11. Amendment or Waiver; etc. (a) Except as provided in clause (c) of this
Section 14.11, neither this Agreement nor any other Credit Document nor any
terms hereof or thereof may be changed, waived, discharged or terminated unless
such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party thereto and the Required Lenders (except that
additional parties may be added to, and Subsidiaries of the Borrowers may be
released from, the Subsidiaries Guaranty and the Pledge and Security Agreement
in accordance with the provisions hereof and thereof, without the consent of the
other Credit Parties party thereto or the Required Lenders) provided that:

(1) no such change, waiver, discharge or termination shall, without the consent
of each Lender having Obligations being directly affected thereby (other than a
Defaulting Lender) (i) extend the expiration date of any Commitment beyond the
Maturity Date, the final scheduled maturity of any Term Loan, Term Note,
Revolving Loan or Revolving Note or extend the stated expiration date of any
Letter of Credit beyond the Maturity Date, or reduce the rate or extend the time
of payment of interest on any Revolving Loan or Term Loan or any Fees, or reduce
the principal amount thereof (except to the extent repaid in cash) (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 14.06(a) shall not constitute a reduction in any
rate of interest or Fees for purposes of this clause (i), so long as the primary
purpose of the respective amendments or modifications to the financial
definitions or to Section 14.06(a) was not to reduce the interest or Fees
payable hereunder), (ii) release all or substantially all of the Pledge and
Security Agreement Collateral or the Guarantors from the Subsidiaries Guaranty
(except (in either case) as expressly provided in the Credit Documents) or the
U.S. Borrower from its guarantee contained in Section 16, (iii) amend, modify or
waive any provision of this Section 14.11 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Revolving Loan Commitments on the

 

-31-



--------------------------------------------------------------------------------

Effective Date), (iv) reduce the percentage specified in the definition of
Required Lenders, Required Revolving Lenders or Required Tranche Lenders (it
being understood that, (x) the transactions contemplated by the Additional
Revolving Loan Commitment or any Term Loan Supplement may be consummated as
expressly provided in this Agreement and (y) with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date) or amend, modify or waive any provision of any Credit Document
that, by its terms, requires the consent, approval or satisfaction of the
Required Tranche Lenders or of all of the Lenders or (v) consent to the
assignment or transfer by the U.S. Borrower or any other Credit Party of any of
its rights and obligations under this Agreement or any other Credit Document;

(2) no such change, waiver, discharge or termination shall (i) increase the
Commitments (or Sub-Commitments (other than in accordance with Section 2.18)) of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Revolving Loan Commitment shall not constitute an increase of the
Commitment (or Sub-Commitment) of any Lender, and that an increase in the
available portion of the Commitment of any Lender shall not constitute an
increase in the Commitment (or Sub-Commitment) of such Lender), (ii) without the
consent of the Issuing Bank, amend, modify or waive any provision of Section 3
or alter its rights or obligations with respect to Letters of Credit,
(iii) without the consent of the Administrative Agent, amend, modify or waive
any provision of Section 13 as the same applies to the Administrative Agent or
any other provision as the same relates to the rights or obligations of the
Administrative Agent; (iv) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent; or (v) modify Section 2.15, 2.17 or 2.18, Schedule III or any
other provision of this Agreement relating solely to Canadian Revolving Loans
without the consent of the Majority Canadian Lenders, or Schedule V or
Section 2.19 without the consent of each Lender adversely affected thereby; and

(3) no such change, waiver, discharge or termination shall (i) reduce the amount
of or extend the date of any scheduled principal payment in respect of any
Tranche of Term Loans without the consent of all of the Lenders of such Tranche,
and (ii) amend, modify, change or waive Section 5.01 or Section 5.02 in a manner
that by its terms treats the rights in respect of prepayments due Lenders
holding Loans of one Tranche differently from the rights of Lenders holding
Loans of any other Tranche without the prior written consent of the Required
Tranche Lenders of each adversely affected Tranche (such consent being in lieu
of the consent of the Required Lenders required above in this Section 14.11(a));
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered.

 

-32-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clause (1) of Section 14.11(a), the consent of the Required Lenders or Required
Tranche Lenders is obtained but the consent of one or more of such other Lenders
whose consent is required is not obtained, then the U.S. Borrower shall have the
right, so long as no Default or Event of Default has occurred and is continuing
and all non-consenting Lenders whose individual consent is required are treated
as described in either clause (A) or (B) of this Section 14.11 (b), to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.14 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and repay such non-consenting Lender’s outstanding
Revolving Loans and, in the case of a non-consenting Term Loan Lender, repay
such Lender’s Term Loans, in each case in accordance with Sections 4.02 and/or
5.01, provided that, unless the Revolving Loan Commitments are terminated, and
Revolving Loans repaid, pursuant to the preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Revolving Loan Commitments and/or outstanding Revolving Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to the preceding clause (B) the Required Lenders
(determined before giving effect to the proposed action) shall specifically
consent thereto, provided further, that in any event the Borrower shall not have
the right to replace a Lender, terminate its Revolving Loan Commitment or repay
its Revolving Loans or repay its Term Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to clause (2) of Section 14.11(a).

(c) Notwithstanding the foregoing, the Administrative Agent and the Borrowers
(without the consent of any other Lender) may enter into amendments of any
Credit Document solely with respect to corrections of formal defects not having
any economic impact.

(d) Notwithstanding anything to the contrary contained in clauses (a) through
(c) above of this Section 14.11, the U.S. Borrower, any other relevant Borrower,
the Administrative Agent and each Additional Revolving Loan Lender or New Term
Lender, as applicable, may, in accordance with the provisions of Section 2.16,
enter into an Additional Revolving Loan Commitment Agreement or Term Loan
Supplement, provided that after the execution and delivery by the U.S. Borrower,
any other relevant Borrower, the Administrative Agent and each such Additional
Revolving Loan Lender or New Term Lender, as applicable, of such Additional
Revolving Loan Commitment Agreement or Term Loan Supplement, such Additional
Revolving Loan Commitment Agreement or Term Loan Supplement or may thereafter
only be modified in accordance with the requirements of clause (a) through
(c) above of this Section 14.11.

14.12. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.11, 2.12, 3.06, 5.04, 14.01, 14.05 and 14.18 shall survive the
execution, delivery and termination of this Agreement and the Revolving Notes
and the Term Notes and the making and repayment of the Revolving Loans and the
Term Loans.

 

-33-



--------------------------------------------------------------------------------

14.13. Domicile of Revolving Loans and Term Loans. Each Lender may transfer and
carry its Revolving Loans or Term Loans, as applicable, at, to or for the
account of any office, Subsidiary or Affiliate of such Lender. Notwithstanding
anything to the contrary contained herein, to the extent that a transfer of
Revolving Loans or Term Loans pursuant to this Section 14.13 would, at the time
of such transfer, result in increased costs under Section 2.11, 2.12 or 5.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs or Taxes of the
type described above resulting from changes after the date of the respective
transfer).

14.14. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 14.14, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the U.S. Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable good faith discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 14.14 to the
same extent as such Lender) any information with respect to any Credit Party or
any of its Subsidiaries which has been, is now or is in the future furnished
pursuant to this Agreement or any other Credit Document and which is designated
by any Credit Party to the Lenders in writing as confidential, provided that any
Lender may disclose any such information (a) as has become generally available
to the public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (c) as may be required
or appropriate in respect of any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to the Administrative Agent or the Collateral
Agent, (f) to any direct or indirect contractual counterparty in swap agreements
or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 14.14(a)), or
to the NAIC or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender and (g) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Revolving Notes,
Commitments, Term Loan Commitments, Revolving Loans or Term Loans or any
interest therein by such Lender, provided that such prospective transferee
agrees to be subject to confidentiality provisions as restrictive as those of
this Section 14.14(a).

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates any information related to Credit Parties or any of their
respective Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Credit Parties and their
respective Subsidiaries, provided such Persons shall be subject to the
provisions of this Section

 

-34-



--------------------------------------------------------------------------------

14.14 to the same extent as such Lender), it being understood that for purposes
of this Section 14.14(b), the term “affiliate” shall mean any direct or indirect
holding company of a Lender as well as any direct or indirect Subsidiary of such
holding company.

14.15. Register. Each Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 14.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Revolving Loans and Term Loans
made by each of the Lenders and each repayment in respect of the principal
amount of the Revolving Loans and Term Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect any
Borrower’s obligations in respect of such Revolving Loans or Term Loans. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Revolving Loan or Term Loan
made pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments, Revolving Loans and Term Loans and prior to such
recordation all amounts owing to the transferor with respect to such
Commitments, Revolving Loans and Term Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments, Revolving Loans and Term Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 14.03(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a
Revolving Loan or Term Loan, or as soon thereafter as practicable, the assigning
or transferor Lender shall surrender the Revolving Note or Term Note evidencing
such Revolving Loan or Term Loan, and thereupon one or more new Revolving Notes
or Term Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender. The U.S. Borrower agrees
to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 14.15, provided that the U.S. Borrower shall have no
obligation to indemnify the Administrative Agent for any loss, claim, damage,
liability or expense which resulted solely from the gross negligence or willful
misconduct of the Administrative Agent.

14.16. Commercial Loan Transactions. Each of the Lenders acknowledges that the
making of its Revolving Loans and Term Loans and the issuance by the Borrower of
a Revolving Note or Term Note to such Lender are in the nature of a commercial
loan transaction, and that no such Lender shall assert that such actions are a
securities transaction regulated under the Securities Exchange Act, the
Securities Act or any other Federal or state securities laws, it being
understood that nothing in this Section 14.16 shall limit the rights of the
Lenders pursuant to Section 14.01 or 14.03.

 

-35-



--------------------------------------------------------------------------------

14.17. Limitations on Recourse.

(a) Notwithstanding anything to the contrary set forth in this Agreement or in
any of the other Credit Documents, but subject to the last sentence of this
Section 14.17(a) and clause (b) of this Section 14.17, the U.S. Borrower’s
Obligations hereunder and under the other Credit Documents shall be limited
recourse obligations of the U.S. Borrower, enforceable against the U.S. Borrower
(and its assets) only and not against any constituent partner in the U.S.
Borrower. The foregoing provisions of this Section 14.17 shall not impair the
liability of the Guarantors under the Subsidiaries Guaranty, the liability of
the U.S. Borrower under its guarantee contained in Section 16 or the liens and
security interests created by the Pledge and Security Agreement which were
granted as security for the Obligations of the Borrowers and the Guaranteed
Obligations (as defined in the Subsidiaries Guaranty) of the Guarantors.

(b) Notwithstanding the foregoing provisions of clause (a) of this
Section 14.17, the Administrative Agent and the Lenders shall have recourse to
HHRI (in its capacity as the general partner in the U.S. Borrower) to the extent
(but only to the extent) of any loss, cost, damage, expense or liability
incurred by the Administrative Agent or any of the Lenders by reason of (i) any
unlawful act on the part of HHRI, or (ii) any misappropriation of funds by HHRI
in contravention of the provisions of the Credit Documents.

14.18. Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such Lender under this Agreement or the other Credit
Documents. If for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Canadian Dollar
Equivalent or the Dollar Equivalent thereof, as the case may be, the rate of
exchange determined, in each case, as of the day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have

 

-36-



--------------------------------------------------------------------------------

been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

(c) For purposes of determining the Canadian Dollar Equivalent or the Dollar
Equivalent, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

14.19. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located or by any
Person controlling such Lender) to or for the credit or the account of any
Credit Party against and on account of the Obligations and liabilities of such
Credit Party to such Lender under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims by
such Lender against such Credit Party of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

14.20. Termination of Liens. Upon (i) the final repayment in full of the
Obligations (including the repayment of all Unpaid Drawings and the expiration
or termination or cancellation of all outstanding Letters of Credit, other than
Letters of Credit which have been cash collateralized pursuant to the terms of
this Agreement) and termination of all Commitments hereunder, or (ii) upon the
occurrence of the Collateral Release Date pursuant to Section 10.15(d) at the
request of the U.S. Borrower, the Administrative Agent shall (and the Lenders
hereby authorize the Administrative Agent to) execute and deliver (or authorize
the U.S. Borrower to file) upon the written request and at the expense of the
U.S. Borrower such releases (including Uniform Commercial Code termination
statements) of Collateral as may be requested by the U.S. Borrower. In the event
the Obligations shall have been repaid in full, the Commitments hereunder shall
have been terminated and the U.S. Borrower shall have provided cash collateral
as provided herein for all outstanding Letters of Credit, the U.S. Borrower
shall cease to be bound by the provisions of Sections 9, 10 and 11.

14.21. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-37-



--------------------------------------------------------------------------------

14.22. USA Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower and each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and each Guarantor and other
information that will allow such Lender or Agent, as applicable, to identify
each Borrower and each Guarantor in accordance with the Act.

14.23. Termination or Modification of Commitments under Original Credit
Agreement. The parties hereto agree that on the Effective Date, the Commitments
and obligations of any Lender (as defined in the Original Credit Agreement)
under the Original Credit Agreement that is not also a Lender under this Credit
Agreement shall be terminated.

Section 22. Amendments to Exhibits and Schedules. Schedule I-AA in the form of
Exhibit A hereto, Schedule II-A in the form of Exhibit B hereto and Schedule
5.02(c) in the form of Exhibit C hereto are added to the Schedules to the
Existing Credit Agreement in appropriate order and Exhibit B-5 in the form of
Exhibit D hereto is added to the Exhibits to the Existing Credit Agreement in
appropriate order.

Section 23. Representations and Warranties. In order to induce the
Administrative Agent, the Existing Lenders and the Joining Lenders to enter into
this Amendment, each Credit Party represents and warrants to the Administrative
Agent, the Existing Lenders and the Joining Lenders as follows:

 

  (a) As of the First Amendment Effective Date and after giving effect to the
borrowings of the 2008 Incremental Term Loans (i) there does not exist any
Default or Event of Default, (ii) there does not exist any Senior Note Indenture
Default and (iii) all representations and warranties contained in this
Amendment, in the Credit Agreement and in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the First Amendment Effective
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be true and correct in all
material respects only as of such specified date and it being understood and
agreed that (i) references in Section 8.05(a) of the Existing Credit Agreement
to “December 31, 2006” shall be deemed to also include a reference to “December
31, 2007”), and (ii) references in Section 8.05(b) to “Revolving Loan” shall be
deemed to also include a reference to “2008 Incremental Term Loan”).

 

  (b) This Amendment has been duly authorized, executed and delivered by all
Credit Parties party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.

 

-38-



--------------------------------------------------------------------------------

Section 24. Conditions. This Amendment and the 2008 Incremental Term Loan
Commitments herein provided shall become effective upon the satisfaction of the
following conditions on or before April 30, 2008, except the changes to
Section 14.11(d) of the Existing Credit Agreement shall become effective on the
date this Amendment is executed and delivered by the U.S. Borrower and the
Administrative Agent:

 

  (a) The representations and warranties in Section 23 of this Amendment shall
be true and correct.

 

  (b) The Administrative Agent shall have received payment in immediately
available funds of an arrangement fee (which fee the U.S. Borrower agrees is
fully earned and nonrefundable) for its own account in an amount agreed upon by
the U.S. Borrower and the Administrative Agent.

 

  (c) The Administrative Agent shall have received for the benefit of each 2008
Incremental Term Loan Lender payment in immediately available funds of an
upfront fee (which fee the U.S. Borrower agrees is fully earned and
nonrefundable) equal to 1.00% of the 2008 Incremental Term Loan Commitment of
such 2008 Incremental Term Loan Lender.

 

  (d) The Administrative Agent shall have received such documents, instruments,
certificates, projections and opinions relating to the 2008 Incremental Term
Loans that are relevant to the 2008 Incremental Term Loans and comparable to
those delivered under Sections 6.01, 6.02 (opinions of Canadian counsel,
however, may be limited to existence, power and authority, due authorization,
execution and delivery and no violation or conflict with organizational
documents), 6.03 (secretary’s certificates, however, may certify that there have
been no changes to documents previously delivered to the Administrative Agent
under the Existing Credit Agreement rather than attaching such documents), 6.04,
6.10(a) and 6.11 of the Existing Credit Agreement and a certificate of an
Authorized Officer of the U.S. Borrower that the insurance maintained by the
U.S. Borrower and its Subsidiaries complies with the provisions of
Section 10.04.

 

  (e) Since December 31, 2007, nothing shall have occurred (and neither the
Administrative Agent nor any of the 2008 Incremental Term Loan Lenders shall
have become aware of any facts, conditions or other information not previously
known) which the Administrative Agent or the Required Tranche Lenders in respect
of the 2008 Incremental Term Loans shall determine has had, or believe could
reasonably be expected to have, a Material Adverse Effect.

 

  (f) On the First Amendment Effective Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon the transactions contemplated by the Credit
Documents to occur on or prior to the First Amendment Effective Date.

 

-39-



--------------------------------------------------------------------------------

  (g) On the First Amendment Effective Date, no litigation by any entity
(private or governmental) shall be pending or threatened (i) with respect to any
Credit Document or the transactions contemplated thereby or (ii) which the
Administrative Agent or the Required Tranche Lenders in respect of the
Incremental 2008 Term Loans shall determine could reasonably be expected to have
a Material Adverse Effect.

Section 25. Credit Document. This Amendment shall constitute a Credit Document.

Section 26. Agreements of Joining Lenders. By its execution of this Amendment,
each Joining Lender hereby confirms and agrees that, on and after the First
Amendment Effective Date, it shall be and become a party to the Credit Agreement
as a 2008 Incremental Term Loan Lender, and shall have all of the rights and be
obligated to perform all of the obligations of a 2008 Incremental Term Loan
Lender thereunder with the 2008 Incremental Term Loan Commitment applicable to
such 2008 Incremental Term Loan Lender identified on Exhibit A attached hereto.
Each Joining Lender further (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a 2008 Incremental Term Loan Lender under the Credit Agreement, (ii) it
is sophisticated with respect to decisions to acquire assets of the type
presented by its 2008 Incremental Term Loan Commitment and either it, or the
Person exercising discretion in making its decision to acquire such asset, is
experienced in acquiring assets of such type, (iii) it has received a copy of
the Existing Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 10.11 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment and to acquire such asset, (iv) it has
independently and without reliance upon the Administrative Agent or any Lender
or 2008 Incremental Term Loan Lender, or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and its
own decision to enter into this Amendment and to purchase such asset, (v) it is
a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it will participate under the Credit Agreement as a 2008
Incremental Term Loan Lender for such commercial purposes, and that it has the
knowledge and experience to be and is capable of evaluating the merits and risks
of being a 2008 Incremental Term Loan Lender thereunder and (vi) if it is a
Foreign Lender, any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, has been duly completed and executed by such
Joining Lender and delivered to the Administrative Agent, and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
or any Existing Lender or other Joining Lender, or any of their Affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and its own decisions in taking or not
taking action under or based upon the Credit Agreement, any other Credit
Document or any related agreement or any document furnished thereunder, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be

 

-40-



--------------------------------------------------------------------------------

performed by it as a 2008 Incremental Term Loan Lender. On and after the First
Amendment Effective Date, all references to the “Lenders” in the Credit
Agreement shall be deemed to include the Joining Lenders, provided that the
Joining Lenders shall have the rights and obligations of 2008 Incremental Term
Loan Lenders and not rights and obligations of RL Lenders as such.

Section 27. Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments, agreements and acknowledgements set
forth herein and hereby confirms and ratifies in all respects the Subsidiaries
Guaranty (including without limitation the continuation of such Guarantor’s
payment and performance obligations thereunder upon and after the effectiveness
of this Amendment and the amendments, agreements and acknowledgements
contemplated hereby, including, without limitation, such Guarantor’s payment and
performance obligations with respect to all 2008 Incremental Term Loans) and the
enforceability of the Subsidiaries Guaranty against such Guarantor in accordance
with its terms. Each Guarantor agrees Section 1 of the Subsidiaries Guaranty is
amended and restated as of the First Amendment Effective Date in its entirety to
read as follows:

1. Each Guarantor, jointly and severally, absolutely, irrevocably and
unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of and interest on the Term Notes (including the 2008
Incremental Term Loan Notes and the Revolving Notes issued by, and the Revolving
Loans and Term Loans (including the 2008 Incremental Term Loans) made to, each
Borrower under the Credit Agreement and the reimbursement obligations in respect
of all Letters of Credit and (y) all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities owing by the Borrowers to the Lender Creditors
under the Credit Agreement and each other Credit Document to which any of the
Borrowers is a party (including, without limitation, indemnities, Fees and
interest thereon), whether now existing or hereafter incurred under, arising out
of or in connection with the Credit Agreement and each such other Credit
Document and the due performance and compliance by the Borrowers with all of the
terms, conditions and agreements contained in the Credit Agreement and in each
such other Credit Document (all such principal, interest, liabilities and
obligations being herein collectively called the “Credit Agreement
Obligations”); and (ii) to each Other Creditor, the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by the Borrower under any Guaranteed Hedging Agreement, whether now in existence
or hereafter arising, and the due performance and compliance by the Borrower
with all of the terms, conditions and agreements contained in the Guaranteed
Hedging Agreements (all such obligations and liabilities being herein
collectively called the “Other Obligations” and, together with the Credit
Agreement Obligations, are herein collectively called the “Guaranteed
Obligations”). Each Guarantor understands, agrees and confirms that the
Creditors may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against each Guarantor without proceeding against any other
Guarantor, against any Borrower, against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.

 

-41-



--------------------------------------------------------------------------------

Section 28. Consent of Pledgors. Each Pledgor hereby consents, acknowledges and
agrees to the amendments, agreements and acknowledgements set forth herein and
hereby confirms and ratifies in all respects the Pledge and Security Agreement
(including without limitation the continuation of such Pledgor’s pledge, payment
and performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments, agreements and acknowledgements contemplated
hereby, including without limitation, such Pledgor’s pledge, payment and
performance obligations with respect to all 2008 Incremental Term Loans) and the
enforceability of the Pledge and Security Agreement against such Pledgor in
accordance with its terms. Each Pledgor confirms that the Credit Document
Obligations (as defined in the Pledge and Security Agreement) include
obligations in respect of the 2008 Incremental Term Loans and all other Term
Loans.

Section 29. Consent of Administrative Agent and Existing Lenders. Pursuant to
Section 2.16(d) of the Existing Credit Agreement, the Administrative Agent
hereby consents, acknowledges and agrees to the terms of this Amendment. Each
Existing Lender party hereto consents to the terms of this Amendment.

Section 30. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Existing Credit Agreement and all other
Credit Documents are hereby confirmed and ratified in all respects and shall be
and remain in full force and effect according to their respective terms.

Section 31. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or electronic delivery (including by .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 32. Governing Law. This Amendment shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 14.07 of the Existing Credit
Agreement.

Section 33. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

Section 34. References. All references in any of the Credit Documents to the
Existing Credit Agreement shall mean the Credit Agreement, as amended hereby and
as further amended, supplemented or otherwise modified from time to time.

Section 35. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Credit Parties, the Administrative Agent, each 2008
Incremental Term Loan Lender, each other Lender, and their respective
successors, legal representatives, and assignees to the extent such assignees
are permitted assignees as provided in Section 14.03 of the Credit Agreement.

 

-42-



--------------------------------------------------------------------------------

[Signature pages follow.]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

Address:     6903 Rockledge Drive, Suite 1500   HOST HOTELS & RESORTS, L.P.
Bethesda, Maryland 20817   By:   Host Hotels & Resorts, Inc., Telecopier No.:
(240) 744-5154     its General Partner Attention: General Counsel, Dept. 923    
with a copy to:   By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   Executive Vice President, Chief Financial
Officer and Treasurer 6903 Rockledge Drive, Suite 1500     Bethesda, Maryland
20817     Telecopier No.: (240) 744-5810     Attention: Treasurer, Dept. 916    
(same as above)   HOST HOLDING BUSINESS TRUST   By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   President (same as above)   CALGARY
CHARLOTTE PARTNERSHIP   By:   HMC Charlotte (Calgary) Company and HMC   Grace
(Calgary) Company, its General Partners   HMC TORONTO AIR COMPANY   HMC TORONTO
EC COMPANY   HMC AP CANADA COMPANY   By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   President

 

-44-



--------------------------------------------------------------------------------

THE GUARANTORS AND PLEDGORS LISTED ON SCHEDULE 1 HERETO  

/s/ Larry K. Harvey

By:   Larry K. Harvey Title:   President of each Guarantor

 

-45-



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent By:  

/s/ Linda Wang

Name:   Linda Wang Title:   Director By:  

/s/ James Rolison

Name:   James Rolison Title:   Managing Director

 

-46-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. Individually and as Syndication Agent By:  

/s/ Lesa J. Butler

Name:   Lesa J. Butler Title:   Senior Vice President

 

-47-



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Matthew Ricketts

Name:   Matthew Ricketts Title:   Vice President

 

-48-



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ David Applebaum

Name:   David Applebaum Title:   Vice President

 

-49-



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND, PLC By:  

/s/ William McGinty

Name:   William McGinty Title:   Senior Vice President

 

-50-



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA, NEW YORK AGENCY By:  

/s/ Robert Boese

Name:   Robert Boese Title:   Managing Director

 

-51-



--------------------------------------------------------------------------------

Exhibit A

Schedule I-AA

2008 INCREMENTAL TERM LOAN COMMITMENTS

(Note: this does not include any commitments for 2008 Incremental Term Loans
that may be made pursuant to a Term Loan Supplement contemplated by the last
paragraph of Section 2.01)

 

Name of 2008 Incremental Term Loan Lender

   Dollar Amount
of 2008 Incremental
Term Loan
Commitment    Applicable Percentage
(approximate)  

Deutsche Bank AG New York Branch

   $ 50 million    30.03 %

Bank of America, N.A.

   $ 25 million    15.15 %

Bank of Nova Scotia, New York Agency

   $ 25 million    15.15 %

Royal Bank of Scotland, plc

   $ 25 million    15.15 %

Wachovia Bank, National Association

   $ 25 million    15.15 %

The Bank of New York

   $ 15 million    9.09 %

Total

   U.S. $ 165,000,000    100.00 %



--------------------------------------------------------------------------------

Exhibit B

2008 INCREMENTAL TERM LOAN LENDER ADDRESSES AND APPLICABLE LENDING OFFICES

SCHEDULE II-A

LENDER ADDRESSES AND APPLICABLE LENDING OFFICES

 

Lender

 

Address

Deutsche Bank AG New York Branch  

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Telephone: (214) 740-7904

Facsimile: (214) 740-7910

 

cc:

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Linda Wang

Telephone: (212) 250-2368

Facsimile: (212) 797-4996

Bank of America, N.A.  

901 Main Street, 64th Floor

Dallas, Texas 75202-3714

Attention: Lesa Butler

Telephone: (214) 209-1506

Facsimile: (214) 209-0085

The Bank of Nova Scotia, New York Agency  

One Liberty Plaza, 165 Broadway

25th Floor

New York, NY 10006

Attention: George Sherman

Telephone: (212) 225-5250

Facsimile: (212) 225-5166

The Royal Bank of Scotland plc,  

101 Park Avenue

New York, NY 10178

Attention: Tim McNaught

Telephone: (212) 401-3624

Facsimile: (212) 401-3456

Wachovia Bank, National Association  

301 S. College Street

NC 0172

Charlotte, NC 28288-0172

Attention: Matthew Ricketts

Telephone: (704) 374-4248

Facsimile: (704) 715-0065

The Bank of New York  

One Wall Street, 21st Floor

New York, New York 10286

Attention: David Applebaum

Telephone: (212) 635-7320

Facsimile: (212) 809-9526



--------------------------------------------------------------------------------

Exhibit C

Schedule 5.02(c)

Illustration of Operation of Section 5.02(c)

 

Application of Section 5.02(c) using the following assumptions: (a) no payments
are made under clause (y) of Section 5.02(c)(II) and (b) the outstanding amount
of Term Loans (assumed to be $200,000,000) and the Revolving Loan Commitments
(assumed to be $600,000,000) at the time of determination are 25% and 75%,
respectively, of the sum of outstanding amount of Term Loans plus Revolving Loan
Commitments ($800,000,000).

 

A

 

B

 

C

Amount of Asset Sale   Revolving Loan Commitments are $600 million; outstanding
amount of Revolving Loans is $600 million; Term Loans are $200 million  
Revolving Loan Commitments are $600 million; outstanding amount of Revolving
Loans is $200 million; Term Loans are $200 million $100 million  

EXISTING CREDIT AGREEMENT:

 

Under 5.02(c)(i): Revolving Loan Commitments would be reduced from $600 million
to $500 million; $100 million of Revolving Loans would be repaid

 

Under 5.02(c)(ii): doesn’t apply since no extra proceeds above $100 million.

 

AMENDMENT:

 

Under 5.02(c)(i) - $25 million would repay Term Loans. Revolving Loan
Commitments would be reduced from $600 million to $525 million. The $600 million
outstanding Revolving Loans would be repaid by $75 million.

  Same as Column B



--------------------------------------------------------------------------------

$300 million  

EXISTING CREDIT AGREEMENT:

 

Under 5.02(c)(i): Revolving Loan Commitments would be reduced from $600 million
to $500 million; $100 million of Revolving Loans would be repaid.

 

Under 5.02(c)(ii): The remaining $200 million of sale proceeds would further
reduce the Revolving Loan Commitments to $300 million. An additional $200
million of Revolving Loans would be repaid.

 

AMENDMENT:

 

Under 5.02(c)(i): About $133 million is necessary to be applied to the Revolving
Loan Commitments and Term Loans (75/25) to effect a $100 million reduction of
the Revolving Loan Commitments. The Revolving Loan Commitments would be reduced
from $600 million to $500 million and $100 million of Revolving Loans would be
repaid. About $33 million of Term Loans would be repaid.

 

Under 5.02(c)(ii): There is $167 million remaining after application above. The
$167 million is applied (75/25) to

 

EXISTING CREDIT AGREEMENT:

 

Under 5.02(c)(i): same as Column B

 

Under 5.02(c)(ii): same, except only an additional $100 million of Revolving
Loans would be repaid since there is only $100 million left outstanding after
application of 5.02(c)(i) above.

 

AMENDMENT

 

Under 5.02(c)(i): Same as Column B

 

Under 5.02(c)(ii): There is $167 million remaining after application above. The
$167 million is applied (75/25) to further reduce the Revolving Loan Commitments
(and

 

-2-



--------------------------------------------------------------------------------

  further reduce the Revolving Loan Commitments (and prepay Revolving Loans) and
to prepay Term Loans. The result is that the Revolving Loan Commitments would be
further reduced by $125 million to $375 million and $125 million of Revolving
Loans would be repaid. About $42 million of Term Loans would be repaid.   prepay
Revolving Loans) and to prepay Term Loans. The result is that the Revolving Loan
Commitments would be further reduced by $125 million to $375 million and $100
million (rather than $125 million in Column B since there are only $100 million
of Revolving Loans outstanding after application of the proceeds under
5.02(c)(i) above1) of Revolving Loans would be repaid. About $42 million of Term
Loans would be repaid.

 

1

The extra $25 million may be retained by the applicable Borrower without any
requirement for application pursuant to Section 5.02(e) to prepay any
outstanding loans.

 

-3-



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT B-5

FORM OF 2008 INCREMENTAL TERM LOAN NOTE

PRINCIPAL SUM: $                    

PAYEE:                                        

DATE:                 , 20    

NEW YORK, NEW YORK

FOR VALUE RECEIVED, HOST HOTELS & RESORTS, L.P., a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the order of the Payee set forth
above or its registered assigns (the “Lender”), in lawful money of the United
States of America and in immediately available funds, at the appropriate Payment
Office (as defined in the Credit Agreement referred to below) of Deutsche Bank
AG New York Branch (the “Administrative Agent”) on the Maturity Date (as defined
in the Credit Agreement) the Principal Sum set forth above.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

This Note is one of the 2008 Incremental Term Loan Notes referred to in that
certain Second Amended and Restated Credit Agreement, dated as of May 25, 2007,
among the Borrower, the U.S. Subsidiary Borrower named therein, each Canadian
Revolving Loan Borrower from time to time party thereto, the lenders from time
to time party thereto (including the Lender) and Deutsche Bank AG New York
Branch, as Administrative Agent (as amended, modified or supplemented from time
to time, the “Credit Agreement”), and is subject to the terms and conditions of,
and entitled to the benefits of, the Credit Agreement and the other Credit
Documents (as defined in the Credit Agreement). This Note is secured by the
Security Documents (as defined in the Credit Agreement) and is entitled to the
benefits of the Subsidiaries Guaranty (as defined in the Credit Agreement). This
Note is subject to voluntary prepayment and mandatory repayment prior to the
Maturity Date, in whole or in part, as provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be or may become due and payable in the manner and with the effect
provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc., its General
Partner By  

 

Name   Title:  

 

-2-



--------------------------------------------------------------------------------

Schedule 1

GUARANTORS AND PLEDGORS

 

GUARANTORS AIRPORT HOTELS LLC AMELIATEL By:   HMC AMELIA I LLC and HMC AMELIA II
LLC,   its General Partners BRE/SWISS, L.L.C. CALGARY CHARLOTTE HOLDINGS COMPANY
CALGARY CHARLOTTE PARTNERSHIP By:   HMC CHARLOTTE (CALGARY) COMPANY and HMC
GRACE (CALGARY) COMPANY,   its General Partners CHESAPEAKE HOTEL LIMITED
PARTNERSHIP By:   HMC PLP LLC,   its General Partner CINCINNATI PLAZA LLC CITY
CENTER HOTEL LIMITED PARTNERSHIP By:   HOST LA JOLLA LLC,   its General Partner



--------------------------------------------------------------------------------

DURBIN LLC EAST SIDE HOTEL ASSOCIATES, L.P. By:   HMC EAST SIDE LLC,   its
General Partner FERNWOOD HOTEL LLC HMC AMELIA I LLC HMC AMELIA II LLC HMC AP
CANADA COMPANY HMC AP GP LLC HMC AP LP By:   HMC AP GP LLC,   its General
Partner HMC ATLANTA LLC HMC BCR HOLDINGS LLC HMC BURLINGAME LLC

 

-2-



--------------------------------------------------------------------------------

HMC CAMBRIDGE LLC HMC CAPITAL LLC HMC CAPITAL RESOURCES LLC HMC CHARLOTTE
(CALGARY) COMPANY HMC CHARLOTTE GP LLC HMC CHARLOTTE LP By:   HMC CHARLOTTE GP
LLC,   its General Partner HMC CHICAGO LLC HMC CHICAGO LAKEFRONT LLC HMC COPLEY
LLC HMC DESERT LLC HMC DIVERSIFIED AMERICAN HOTELS, L.P. By:   HMC DIVERSIFIED
LLC,   its General Partner

 

-3-



--------------------------------------------------------------------------------

HMC DIVERSIFIED LLC HMC EAST SIDE LLC HMC EAST SIDE II LLC HMC GATEWAY LLC HMC
GEORGIA LLC HMC GRACE (CALGARY) COMPANY HMC GRAND LLC HMC HANOVER LLC HMC
HEADHOUSE FUNDING LLC HMC HOST RESTAURANTS LLC HMC HOTEL DEVELOPMENT LLC HMC HPP
LLC HMC HT LLC

 

-4-



--------------------------------------------------------------------------------

HMC IHP HOLDINGS LLC HMC JWDC LLC HMC KEA LANI LLC HMC LENOX LLC HMC MANHATTAN
BEACH LLC HMC MARKET STREET LLC HMC MAUI LLC HMC MEXPARK LLC HMC NGL LLC HMC
O’HARE SUITES GROUND LLC HMC OLS I L.P. By:   HMC OLS I LLC,   its General
Partner HMC OLS I LLC

 

-5-



--------------------------------------------------------------------------------

HMC OLS II L.P. By:   HMC OLS I LLC,   its General Partner HMC PACIFIC GATEWAY
LLC HMC PARK RIDGE LLC HMC PLP LLC HMC POLANCO LLC HMC POTOMAC LLC HMC
PROPERTIES I LLC HMC PROPERTIES II LLC HMC PROPERTY LEASING LLC HMC RESTON LLC
HMC RETIREMENT PROPERTIES, L.P. By:   DURBIN LLC,   its General Partner

 

-6-



--------------------------------------------------------------------------------

HMC SBM TWO LLC HMC SEATTLE LLC HMC SFO LLC HMC SUITES LIMITED PARTNERSHIP By:  
HMC SUITES LLC,   its General Partner HMC SUITES LLC HMC SWISS HOLDINGS LLC HMC
TORONTO AIR COMPANY HMC TORONTO AIRPORT GP LLC HMC TORONTO AIRPORT LP By:   HMC
TORONTO AIRPORT GP LLC,   its General Partner HMC TORONTO EC COMPANY HMC TORONTO
EC GP LLC

 

-7-



--------------------------------------------------------------------------------

HMC TORONTO EC LP By:   HMC TORONTO EC GP LLC,   its General Partner
HMC/INTERSTATE MANHATTAN BEACH, L.P. By:   HMC MANHATTAN BEACH LLC,   its
General Partner HMH GENERAL PARTNER HOLDINGS LLC HMH MARINA LLC HMH PENTAGON LLC
HMH RESTAURANTS LLC HMH RIVERS LLC HMH RIVERS, L.P. By:   HMH RIVERS LLC,   its
General Partner HMH WTC LLC HOST ATLANTA PERIMETER GROUND LLC HOST CAPITOL HILL
LLC

 

-8-



--------------------------------------------------------------------------------

HOST CINCINNATI II LLC HOST CINCINNATI HOTEL LLC HOST DALLAS QUORUM GROUND LLC
HOST FINANCING LLC HOST FOURTH AVENUE LLC HOST HOUSTON BRIAR OAKS, L.P. By:  
HOST REALTY PARTNERSHIP, L.P.,   (By: HST I LLC, its General Partner),   its
General Partner HOST INDIANAPOLIS I LLC HOST LA JOLLA LLC HOST LOS ANGELES LLC
HOST MISSION HILLS, L.L.C. HOST MISSION HILLS II LLC HOST MISSION HILLS HOTEL
LLC

 

-9-



--------------------------------------------------------------------------------

HOST NEEDHAM LLC HOST NEEDHAM II LLC HOST NEEDHAM HOTEL LLC HOST OF BOSTON, LTD.
By:   AIRPORT HOTELS LLC,   its General Partner HOST OF HOUSTON 1979 By:  
AIRPORT HOTELS LLC and HOST OF HOUSTON, LTD.,   (By: AIRPORT HOTELS LLC, its
General Partner),   its General Partners HOST OF HOUSTON, LTD. By:   AIRPORT
HOTELS LLC,   its General Partner HOST PARK RIDGE LLC HOST REALTY LLC HOST
REALTY COMPANY LLC HOST REALTY HOTEL LLC

 

-10-



--------------------------------------------------------------------------------

HOST REALTY PARTNERSHIP, L.P. By:   HST I LLC,   its General Partner HOST TUCSON
LLC HOST WALTHAM LLC HOST WALTHAM II LLC HOST WALTHAM HOTEL LLC HST LT LLC HST I
LLC IHP HOLDINGS PARTNERSHIP, L.P. By:   HMH GENERAL PARTNER HOLDINGS LLC,   its
General Partner IVY STREET LLC IVY STREET HOPEWELL LLC MARKET STREET HOST LLC

 

-11-



--------------------------------------------------------------------------------

NEW MARKET STREET LP By:   HMC MARKET STREET LLC,   its General Partner
PHILADELPHIA AIRPORT HOTEL LLC PM FINANCIAL LLC PM FINANCIAL LP By:   PM
FINANCIAL LLC,   its General Partner POTOMAC HOTEL LIMITED PARTNERSHIP By:   HMC
POTOMAC LLC,   its General Partner PRM LLC ROCKLEDGE HOTEL LLC S.D. HOTELS LLC
SANTA CLARA HMC LLC SOUTH COAST HOST HOTEL LLC STARLEX LLC

 

-12-



--------------------------------------------------------------------------------

TIMES SQUARE GP LLC TIMES SQUARE LLC WELLSFORD-PARK RIDGE HMC HOTEL LIMITED
PARTNERSHIP By:   HOST PARK RIDGE LLC,   its General Partner YBG ASSOCIATES LLC
PLEDGORS: HOST HOTELS & RESORTS, L.P. By:   HOST HOTELS AND RESORTS, INC.   its
General Partner AIRPORT HOTELS LLC HMC CAPITAL RESOURCES LLC HMC MANHATTAN BEACH
LLC HMC AMELIA I LLC HMC AMELIA II LLC HMC AP LP By:   HMC AP GP LLC,   its
General Partner HMC AP GP LLC HMC CAPITAL LLC HMC OLS I LLC

 

-13-



--------------------------------------------------------------------------------

HMC OLS I L.P. By:   HMC OLS I LLC,   its General Partner HOST OF HOUSTON, LTD.
By:   AIRPORT HOTELS LLC,   its General Partner HMC DIVERSIFIED LLC HMC HPP LLC
HMC SUITES LLC PM FINANCIAL LLC HMH RIVERS LLC HMC CHARLOTTE (CALGARY) COMPANY
HMC CHARLOTTE LP By:   HMC CHARLOTTE GP LLC,   its General Partner HMC CHARLOTTE
GP LLC HMC GRACE (CALGARY) COMPANY HMC PALM DESERT LLC HMC EAST SIDE II LLC HMC
EAST SIDE LLC HOST LA JOLLA LLC HOST PARK RIDGE LLC

 

-14-



--------------------------------------------------------------------------------

PRM LLC HMC PLP LLC HMC MEXPARK LLC DURBIN LLC HMC RETIREMENT PROPERTIES, L.P.
By:   DURBIN LLC,   its General Partner HMC POTOMAC LLC

 

-15-